 



EXHIBIT 10.39
EXECUTION VERSION
THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     THIS THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”)
is made and entered into as of April 23, 2005, by and among Swift Foods Company,
a Delaware corporation (the “Company”), and John Simons (“Executive”).
RECITALS
     WHEREAS, the Company and Executive are parties to the Executive Employment
Agreement, dated May 20, 2002, as amended by that certain First Amendment to
Executive Employment Agreement, dated July 12, 2002, and that certain Second
Amendment to Executive Employment Agreement, dated November 3, 2004, each as
attached hereto as Exhibit A (as so amended, the “Employment Agreement”);
     WHEREAS, capitalized terms used herein but not defined herein shall have
the meanings assigned to them in the Employment Agreement; and
     WHEREAS, Executive has announced his intention to resign his employment
with the Company and its affiliates, and in contemplation of Executive’s
termination of employment with the Company and its affiliates, the Employment
Agreement is being amended to reflect certain agreements regarding such
termination and Executive’s post-termination role with the Company.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
1. Termination of Employment. The parties hereby represent and warrant that
prior to the Termination Date (as defined below), Executive’s employment
relationship with the Company and its affiliates was pursuant to and governed
solely by the Employment Agreement. Executive’s employment with the Company is
hereby terminated effective as of the date that Executive signs this Amendment
(the “Termination Date”). In addition, effective as of the Termination Date, any
and all of Executive’s other appointments and positions (including positions as
a director) that he may hold with the Company or any of its affiliates are
hereby terminated. Executive agrees to execute all further documents that the
Company may reasonably request of him to effectuate such terminations.
2. Termination Consideration.
     (a) Cash Payments. In connection with Executive’s termination of
employment, the Company shall cause to be paid to Executive the following
consideration:
          (i) $2,247,500 by the close of business on the third business day
following the Reaffirmation Date (as defined in paragraph 16);

 



--------------------------------------------------------------------------------



 



          (ii) $146,394 (which amount equals the full amount of the Accrued
Obligations) by the close of business on the third business day following the
Reaffirmation Date; and
          (iii) an amount equal to the Accrued Investments, payable in
accordance with the terms and conditions of the Investment Plans.
     (b) Participation in Medical Insurance Plan. In connection with Executive’s
termination of employment, for a period of 12 months commencing on the
Termination Date, Executive (and members of his family) shall be entitled to
continue their participation in the Company’s medical insurance plan (in
accordance with the terms of such plan and on the same basis as Executive
participated in such plan immediately prior to the Termination Date); provided
that Executive shall be responsible for the cost of premiums for coverage under
such plan that would have been payable by Executive had he remained an employee
of the Company during the period of coverage, and the Company shall be entitled
to deduct the amount of such premiums from the amounts otherwise payable to
Executive pursuant to the terms hereof. This period shall be credited against
any period for which Executive and/or members of his family are entitled to
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended, and Sections 601-609 of the Employee Retirement Income Security Act
of 1974, as amended.
3. Stock Options.
     (a) General. Executive hereby represents and warrants that, except for the
stock option agreements attached hereto as Exhibit B (the “Option Agreements”),
he is not a party to any stock option, stock appreciation right or similar
agreement granting Executive the right to acquire or benefit from the
appreciation in value of capital stock of the Company or any of its affiliates.
     (b) Vesting. On the day following the Reaffirmation Date (assuming no
revocation of this Amendment by Executive), all of Executive’s options issued
under the Option Agreements and the plans pursuant to which such options were
issued that are not then vested shall be vested in full. Executive shall be
permitted to exercise, in accordance with the terms of the options, any and all
such rights until the earlier of (i) the date the option would otherwise expire
in accordance with its terms, (ii) the 270th day after a Qualifying Public
Offering or (iii) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which the option is then exercisable are listed on a national
securities exchange or the Nasdaq National Market System or any successor
thereto.
     (c) Purchase of Options. Pursuant to paragraph 7 of that certain
Non-Qualified Stock Option Agreement dated September 19, 2002 under which
options to purchase 6,400,000 shares of common stock of the Company were issued
to Executive (the “Subject Option Agreement”), and in connection with
Executive’s termination of employment, the Company shall purchase from
Executive, and Executive shall transfer and sell to the Company, free and clear
of all encumbrances, by the close of business on the third business day after
the Reaffirmation Date (subject to paragraph 6 hereof), Executive’s options to
purchase 6,400,000 shares of common

2



--------------------------------------------------------------------------------



 



stock of the Company issued pursuant to the Subject Option Agreement for cash
consideration of $5,504,000. Executive shall, in exchange for such
consideration, deliver to the Company for cancellation at the closing of such
sale the Subject Option Agreement (Executive’s Option Agreement other than the
Subject Option Agreement, being referred to herein as the “Remaining Option
Agreement”). Upon the closing of such purchase and sale, Executive shall have no
further rights with respect to the options sold or the Subject Option Agreement.
The terms of this paragraph 3(c) shall constitute the notice of purchase
required under the Subject Option Agreement.
4. Purchase of Stock. Pursuant to Section 4.5 of that certain Stockholders
Agreement dated as of September 19, 2002 among HMTF Rawhide, L.P., ConAgra
Foods, Inc., Hicks, Muse, Tate & Furst Incorporated, the Company and the other
individuals named therein, as amended (the “Stockholders Agreement”), and in
connection with Executive’s termination of employment, the Company shall
purchase from Executive, and Executive shall transfer and sell to the Company,
free and clear of all encumbrances, by the close of business on the third
business day after the Reaffirmation Date (subject to paragraph 6 hereof),
1,237,151 shares of common stock of the Company owned by Executive for cash
consideration of $1,249,523. Subject to paragraph 6 hereof, Executive shall, in
exchange for such consideration, deliver to the Company at the closing of such
sale stock certificates representing such shares to the Company, with such
certificates being duly endorsed (or accompanied by duly executed stock powers)
and otherwise in good form for delivery. Upon the closing of such purchase and
sale, Executive shall have no further rights with respect to such shares. The
terms of this paragraph 4 shall constitute the notice of purchase required under
the Stockholders Agreement.
5. Consulting Consideration. As consideration for the Consulting Services (as
defined in paragraph 10), the Company shall cause to be paid to Executive an
amount equal to $166,667 by the close of business on the third business day
following the Reaffirmation Date and monthly payments in the amount of $10,000
per month (with each monthly payment being due and payable on the last business
day of the month, with the first payment being made on the last business day of
the month after the month in which the Reaffirmation Date occurs) during the
Consulting Period (as defined in paragraph 10).
6. Debt Agreement Restrictions. Payment of the amounts under paragraphs 3 and 4
hereof shall in all events be subject to compliance with any and all
restrictions imposed by agreements evidencing the Company’s and its affiliates’
indebtedness, and under no circumstances shall the Company be required pursuant
to the terms hereof to make any payments under paragraphs 3 and 4 hereof if such
payments would violate any restrictions in such agreements. The Company agrees
to use all commercially reasonable efforts to obtain any waivers of any
applicable restrictions as promptly as practicable. In the event that the
Company is able to pay a portion, but not all, of the amounts payable under
paragraphs 3 and 4 hereof within the timeframes set forth herein without
restriction under the agreements evidencing the Company’s and its affiliates’
indebtedness, the Company shall then pay such portion, and Executive shall be
obligated to surrender a corresponding portion of securities in exchange for
such payment at such time. If the Company later is able to pay additional
amounts due hereunder without restriction, the Company shall pay such amounts,
and Executive shall deliver securities in exchange therefore, within three
business days of the removal of the applicable restriction. Notwithstanding the
Company’s inability to make payments hereunder due to such restrictions,

3



--------------------------------------------------------------------------------



 



but subject to paragraph 16 hereof, Executive shall be bound by all terms and
conditions of this Amendment and the applicable provisions of the Employment
Agreement, including, without limitation, paragraphs 6 and 9 of the Employment
Agreement, as of the Termination Date.
7. Taxes. The payments to Executive hereunder shall be subject to applicable
federal, state and local withholding taxes. Executive agrees that, to the extent
that any individual federal or state taxes of any kind may be due as a result of
any such payment to Executive, Executive shall be solely responsible for such
taxes and will indemnify, defend, and hold harmless the Company in the event
there is any claim against the Company for such taxes.
8. General Release and Covenant Not to Sue.
          (a) EXECUTIVE, ON BEHALF OF HIMSELF, HIS FAMILY, ATTORNEYS, HEIRS,
ESTATE, AGENTS, EXECUTORS, REPRESENTATIVES, ADMINISTRATORS AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS (TOGETHER THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES THE COMPANY, ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES, AND AFFILIATES, AND EACH OF THE
FOREGOING ENTITIES’ AND PERSONS’ PAST, PRESENT AND FUTURE DIRECT OR INDIRECT
STOCKHOLDERS, MEMBERS, MANAGERS, PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, PRINCIPALS, INSURERS, BENEFIT PLANS (AND EACH SUCH
PLAN’S FIDUCIARIES, ADMINISTRATORS, TRUSTEES, SPONSORS, COMMITTEES AND
REPRESENTATIVES) AND ATTORNEYS (TOGETHER THE “COMPANY PARTIES”) FROM ANY AND ALL
CLAIMS, COMPLAINTS, CHARGES, DEMANDS, LIABILITIES, SUITS, DAMAGES, LOSSES,
EXPENSES, ATTORNEYS’ FEES, OBLIGATIONS OR CAUSES OF ACTION (COLLECTIVELY
“CLAIMS”), KNOWN OR UNKNOWN, OF ANY KIND AND EVERY NATURE WHATSOEVER, AND
WHETHER OR NOT ACCRUED OR MATURED, WHICH ANY OF THEM MAY HAVE, ARISING OUT OF OR
RELATING TO ANY TRANSACTION, DEALING, RELATIONSHIP, CONDUCT, ACT OR OMISSION, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE TERMINATION DATE, SUBJECT TO THE LIMITATIONS SET FORTH IN THE
FOLLOWING SENTENCE. THIS RELEASE INCLUDES BUT IS NOT LIMITED TO ANY CLAIMS
AGAINST ANY OF THE COMPANY PARTIES BASED ON, RELATING TO OR ARISING UNDER
WRONGFUL DISCHARGE, RETALIATION, BREACH OF CONTRACT (WHETHER ORAL OR WRITTEN),
TORT, FRAUD, DEFAMATION, NEGLIGENCE, PROMISSORY ESTOPPEL, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH
DISABILITIES ACT, EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE FAMILY AND MEDICAL LEAVE ACT OR
ANY OTHER FEDERAL, STATE OR LOCAL LAW RELATING TO EMPLOYMENT, CIVIL OR HUMAN
RIGHTS, OR DISCRIMINATION IN EMPLOYMENT (BASED ON AGE OR ANY OTHER FACTOR) IN
ALL CASES ARISING OUT OF OR RELATING TO (I) EXECUTIVE’S EMPLOYMENT BY THE
COMPANY OR ANY OF ITS AFFILIATES, (II) THE EMPLOYMENT AGREEMENT (SUBJECT TO THE
TERMS OF THIS AMENDMENT), (III) THE SUBJECT OPTION AGREEMENT, (IV) EXECUTIVE’S
INVESTMENT IN THE

4



--------------------------------------------------------------------------------



 



COMPANY OR ANY OF ITS AFFILIATES, (V) EXECUTIVE’S SERVICES AS AN OFFICER,
DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES, OR (VI) OTHERWISE
RELATING TO THE TERMINATION OF EXECUTIVE’S EMPLOYMENT OR SERVICES OR TO ANY
OTHER TRANSACTION, DEALING OR AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR ANY
OF ITS AFFILIATES; PROVIDED, HOWEVER, THAT THIS GENERAL RELEASE WILL NOT LIMIT
OR RELEASE (I) EXECUTIVE’S RIGHTS UNDER THIS AMENDMENT AND THE EMPLOYMENT
AGREEMENT, AS AMENDED HEREBY, (II) EXECUTIVE’S RIGHTS UNDER THE REMAINING OPTION
AGREEMENT OR (III) EXECUTIVE’S RIGHTS TO INDEMNIFICATION FROM THE COMPANY IN
RESPECT OF HIS SERVICES AS A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY
OF ITS AFFILIATES TO THE MAXIMUM EXTENT ALLOWED BY LAW, ANY INDEMNIFICATION
AGREEMENTS TO WHICH EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILATES ARE
PARTIES, OR THE CERTIFICATES OF INCORPORATION OR BY-LAWS (OR LIKE CONSTITUTIVE
DOCUMENTS) OF THE COMPANY OR ANY OF ITS AFFILIATES. EXECUTIVE, ON BEHALF OF
HIMSELF AND THE EXECUTIVE PARTIES, HEREBY COVENANTS FOREVER NOT TO ASSERT, FILE,
PROSECUTE, COMMENCE, INSTITUTE (OR SPONSOR OR PURPOSELY FACILITATE ANY PERSON IN
CONNECTION WITH THE FOREGOING), ANY COMPLAINT OR LAWSUIT OR ANY LEGAL,
EQUITABLE, ARBITRAL OR ADMINISTRATIVE PROCEEDING OF ANY NATURE, AGAINST ANY OF
THE COMPANY PARTIES IN CONNECTION WITH ANY CLAIMS RELEASED IN THIS PARAGRAPH
8(a), AND REPRESENTS AND WARRANTS THAT NO OTHER PERSON OR ENTITY HAS INITIATED
OR, TO THE EXTENT WITHIN HIS CONTROL, WILL INITIATE ANY SUCH PROCEEDING ON HIS
BEHALF, AND THAT IF SUCH A PROCEEDING IS INITIATED, EXECUTIVE SHALL ACCEPT NO
BENEFIT THEREFROM.
          (b) THE COMPANY, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUBSIDIARIES
AND THE COMPANY PARTIES, HEREBY GENERALLY RELEASES AND FOREVER DISCHARGES THE
EXECUTIVE PARTIES FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, OF ANY KIND AND
EVERY NATURE WHATSOEVER, AND WHETHER OR NOT ACCRUED OR MATURED, WHICH ANY OF
THEM MAY HAVE, ARISING OUT OF OR RELATING TO ANY TRANSACTION, DEALING,
RELATIONSHIP, CONDUCT, ACT OR OMISSION, OR ANY OTHER MATTERS OR THINGS OCCURRING
OR EXISTING AT ANY TIME PRIOR TO AND INCLUDING THE TERMINATION DATE; PROVIDED,
HOWEVER, THAT THIS GENERAL RELEASE WILL NOT LIMIT OR RELEASE (I) THE COMPANY’S
RIGHTS UNDER THIS AMENDMENT AND THE EMPLOYMENT AGREEMENT AS AMENDED HEREBY,
(II) THE COMPANY’S RIGHTS UNDER THE REMAINING OPTION AGREEMENT, OR (III) THE
COMPANY’S RIGHTS AGAINST EXECUTIVE WITH RESPECT TO ANY FRAUDULENT ACTIVITY. THE
COMPANY ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND THE COMPANY PARTIES, HEREBY
COVENANTS FOREVER NOT TO ASSERT, FILE, PROSECUTE, COMMENCE, INSTITUTE (OR
SPONSOR OR PURPOSELY FACILITATE ANY PERSON IN CONNECTION WITH THE FOREGOING),
ANY COMPLAINT OR LAWSUIT OR ANY LEGAL, EQUITABLE, ARBITRAL OR ADMINISTRATIVE
PROCEEDING OF ANY NATURE, AGAINST ANY OF THE EXECUTIVE PARTIES IN CONNECTION
WITH ANY CLAIMS RELEASED IN

5



--------------------------------------------------------------------------------



 



THIS PARAGRAPH 8(b), AND REPRESENTS AND WARRANTS THAT NO OTHER PERSON OR ENTITY
HAS INITIATED OR, TO THE EXTENT WITHIN ITS CONTROL, WILL INITIATE ANY SUCH
PROCEEDING ON ITS BEHALF, AND THAT IF SUCH A PROCEEDING IS INITIATED, SWIFT
FOODS AND ITS SUBSIDIARIES AND THE COMPANY PARTIES SHALL ACCEPT NO BENEFIT
THEREFROM.
9. Cooperation. Executive agrees to cooperate with the Company as reasonably
requested by the Company by responding to questions, attending depositions,
administrative proceedings and court hearings, executing documents, and
cooperating with the Company and its accountants and legal counsel with respect
to legal and intellectual property matters, business issues, and/or claims,
administrative or arbitral proceedings and litigation of which he has or is
believed to have personal or corporate knowledge. Executive further agrees,
except as required by subpoena or other applicable legal process (after the
Company has been given reasonable notice and opportunity to seek relief from
such subpoena or other legal process), to maintain, in strict confidence, any
information of which he has knowledge regarding current and/or future claims,
administrative or arbitral proceedings and litigation. Executive agrees, except
as required by subpoena or other applicable legal process (after the Company has
been given reasonable notice and opportunity to seek relief from such
requirement), not to communicate with any party(ies), their legal counsel or
others adverse to the Company in any such claims, administrative or arbitral
proceedings or litigation except through the Company’s designated legal counsel.
Executive also shall make himself available at reasonable times and upon
reasonable notice to answer questions or provide other information within his
possession and requested by the Company relating to the Company, its affiliates
and/or their respective operations in order to facilitate the smooth transition
of Executive’s duties to his successor.
10. Consulting Arrangement.
     (a) Consulting Services. Effective as of the Termination Date, the Company
hereby retains Executive to render such consulting and advisory services (the
“Consulting Services”) as the Company may reasonably request from time to time
during the term of the consulting arrangement set forth in this paragraph 10
concerning all aspects of the Company’s business, including, but not limited to,
consulting regarding operational matters, employee relations, and strategic
plans. Executive hereby accepts such engagement and agrees to perform such
services for the Company upon the terms and conditions set forth herein.
Executive will perform the Consulting Services at such times and places as the
Executive Committee of the Company’s Board of Directors, from time to time,
shall reasonably request. The Company shall, in accordance with the Company’s
normal expense reimbursement policy, reimburse Executive for reasonable
documented out-of-pocket expenses authorized in advance by the Company that
Executive incurs in the course of providing the Consulting Services.
Notwithstanding anything herein to the contrary, during the Consulting Period
(as hereinafter defined), Executive shall be an independent contractor with
authority to select the means and method of performing the Consulting Services.
During the Consulting Period, Executive shall not be an employee or agent of the
Company, and any action taken by Executive which is not authorized by this
Amendment or any other agreement between the Company or any of its affiliates
and Executive will not bind the Company or create any claim against the Company.
Unless otherwise specifically authorized by this Amendment or any other
agreement between the Company and Executive, during the

6



--------------------------------------------------------------------------------



 



Consulting Period, Executive shall have no authority to transact any business or
make any representations or promises in the name of the Company or its
affiliates.
     (b) Term. Unless terminated at an earlier date in accordance with
subparagraph (c) of this paragraph 10, the term of the consulting arrangement
shall be for the period commencing as of the Termination Date and ending at 5:00
p.m., Central Time, on the six-month anniversary of the Termination Date (the
“Consulting Period”).
     (c) Termination of Consulting Arrangement. Notwithstanding any contrary
provision contained elsewhere in this Amendment, this paragraph 10 and the
consulting arrangement created by this paragraph 10 between the Company and
Executive (i) may be terminated prior to the expiration of the term set forth in
subparagraph (b) by the Company for any reason or no reason at all, and
(ii) shall terminate automatically upon the death of Executive. Termination of
this consulting arrangement by the Company pursuant to clause (i) of the
immediately preceding sentence shall be evidenced by a written notice delivered
to Executive, which notice shall specify the termination date. Executive may
terminate the consulting agreement in the event of a breach by the Company of
its obligations under this Amendment which remains uncured 15 days after written
notice thereof is received by the Company. Upon a termination of the consulting
arrangement set forth in this paragraph 10, neither of the parties hereto shall
have any further duty or obligation under this paragraph 10; provided, however,
that termination of the consulting arrangement shall not affect the duties and
obligations set forth in the other sections of this Amendment or the applicable
sections of the Employment Agreement, including, without limitation, paragraph 9
of the Employment Agreement, and, within 10 days following the termination, the
Company shall pay to Executive the remainder of any monthly payments owed to
Executive under paragraph 5 in a lump sum payment.
11. Non-Disparagement. Executive and the Company each agrees to refrain from
engaging in any conduct, or from making any comments or statements, that have
the purpose or effect of harming the reputation or goodwill of Executive, on the
one hand, or the Company or any of its affiliates on the other hand.
12. Injunctive Relief. Executive hereby expressly acknowledges that any breach
or threatened breach by him of any of his obligations set forth in paragraphs 8
and 11 of this Amendment and paragraphs 6 and 9 of the Employment Agreement may
result in significant and continuing injury and irreparable harm to the Company,
the monetary value of which would be impossible to establish. Therefore,
Executive agrees that the Company shall be entitled to injunctive relief in a
court of appropriate jurisdiction with respect to such provisions. Such
injunctive remedies shall not be deemed the exclusive remedies, but shall be in
addition to all remedies available at law or in equity to the Company,
including, without limitation, the recovery of damages from Executive and
Executive’s agents. Further, if Executive violates the covenants and
restrictions herein and the Company brings legal action for injunctive or other
equitable relief, Executive agrees that the Company shall not be deprived of the
benefit of the full period of the restrictive covenant, as a result of the time
involved in obtaining such relief. Accordingly, Executive agrees that the
provisions in this paragraph shall have a duration determined pursuant to
paragraph 9 of the Employment Agreement, computed from the date the relief is
granted. Executive also hereby waives any requirement for the securing or
posting of

7



--------------------------------------------------------------------------------



 



any bond in connection with the obtaining of any such equitable relief. The
parties further agree that this provision is a material inducement to the
Company to enter into this Amendment.
13. Mail. The Company may open and answer, and authorize others to open and
answer, all mail communications and other correspondence addressed to Executive
relating to the Company or any of its affiliates or to Executive’s employment
with the Company or any of its affiliates, and Executive shall promptly refer to
the Company all inquiries, mail communications, and correspondence received by
him relating to the Company or any of its affiliates or to Executive’s
employment with the Company or any of its affiliates. If any such mail,
communications or correspondence received by the Company includes any threat of
any claim against Executive personally, the Company shall promptly notify
Executive thereof. The Company will promptly forward to Executive any of
Executive’s personal mail, communications or correspondence received by the
Company, unopened to the extent it is reasonably ascertained to be of a personal
nature.
14. Indemnification. EXECUTIVE AGREES, WARRANTS, AND REPRESENTS TO THE COMPANY
THAT EXECUTIVE HAS FULL EXPRESS AUTHORITY TO RELEASE AND SETTLE ALL CLAIMS THAT
ARE THE SUBJECT OF PARAGRAPH 8(a) OF THIS AMENDMENT AND THAT EXECUTIVE HAS NOT
GIVEN OR MADE ANY ASSIGNMENT TO ANYONE, INCLUDING EXECUTIVE’S FAMILY OR LEGAL
COUNSEL, OF ANY SUCH CLAIMS AGAINST ANY PERSON OR ENTITY ASSOCIATED WITH OR ANY
COMPANY PARTIES. TO THE EXTENT THAT ANY SUCH CLAIMS MAY BE BROUGHT BY PERSONS OR
ENTITIES CLAIMING BY, THROUGH OR UNDER EXECUTIVE, HIS RESPECTIVE HEIRS,
SUCCESSORS, OR ASSIGNS, THEN EXECUTIVE FURTHER AGREES TO INDEMNIFY, DEFEND, AND
HOLD HARMLESS THE COMPANY OR ANY COMPANY PARTY, ITS AGENTS, AND ITS SUCCESSORS
FROM ANY LAWSUIT OR OTHER PROCEEDING, JUDGMENT, OR SETTLEMENT ARISING FROM SUCH
CLAIMS. EXECUTIVE FURTHER HEREBY ASSIGNS TO THE COMPANY ALL CLAIMS RELEASED BY
EXECUTIVE PURSUANT TO PARAGRAPH 8(a).
15. No Right to Additional Compensation. Except as provided in this Amendment,
the Employment Agreement as amended hereby, and in the Remaining Option
Agreement, neither the Company nor any of its predecessors, parents, successors,
assigns or affiliates shall have any further obligation to Executive in
connection with the Employment Agreement or Executive’s employment by the
Company or any of its affiliates, including, but not limited to, severance,
compensation (including but not limited to deferred compensation, employment
contracts, stock options, bonuses and commissions), health insurance, life
insurance, disability insurance, club dues, vehicle allowances, company plane
privileges, vacation pay, sick pay and any similar obligations.
16. Execution. Executive acknowledges and agrees that he has 21 days to consider
this Amendment before accepting, although he may sign this Amendment earlier.
The parties agree that any change to this Amendment, whether material or
immaterial, shall not restart the running of this 21 day period, which the
parties agree began on the date first written above. Upon execution, Executive
will have 7 days to revoke this Amendment by delivery of a written notice to the
Company. This Amendment shall not become effective or enforceable, the
consideration

8



--------------------------------------------------------------------------------



 



set forth in this Amendment shall not be paid, and the vesting of options
pursuant to paragraph 3 hereof shall not occur, until after the expiration of
this 7 day period without revocation by Executive (the last day of such 7 day
period being referred to herein as the “Reaffirmation Date”). At its option, the
Company may require, as a condition of Executive receiving the consideration set
forth in this Amendment, Executive to confirm in writing that he has not revoked
this Amendment during the 7 day period. Executive’s acceptance of any of the
consideration set forth in this Amendment shall constitute his acknowledgment
that he did not revoke this Amendment during this 7 day period.
17. Employment Agreement. This Amendment replaces and supersedes in their
entirety paragraphs 1, 2, 3, 4, and 10 of the Employment Agreement. Executive
hereby acknowledges and affirms his agreement to the remaining provisions of the
Employment Agreement, including, without limitation, paragraphs 6 (Confidential
Information) and 9 (Non-Competition) of the Employment Agreement. Executive also
acknowledges and agrees that the consideration for his performance under
paragraphs 6 and 9 of the Employment Agreement includes the consideration set
forth in paragraph 2 of this Amendment and the purchase of his options and
shares of common stock pursuant to paragraphs 3 and 4 of this Amendment. In the
event of a conflict between the terms of the Employment Agreement that remain in
effect and this Amendment, the terms of this Amendment shall control. For
purposes of the provisions of the Employment Agreement that remain in effect,
“Date of Termination” shall have the same meaning given to the term “Termination
Date” in this Amendment.
18. Attorneys’ Fees. The Company shall pay the documented attorneys’ fees of
Executive incurred in connection with the negotiation and execution of this
Amendment in an amount not to exceed $5,000, with such payment to be made within
3 business days after delivery to the Company of appropriate documentation of
such fees.
19. Technology Equipment. Executive shall be entitled to retain after the
Termination Date his home computer and blackberry device previously issued to
him by the Company; provided that all charges with respect to such equipment
(e.g., monthly service charges) shall be the sole responsibility of Executive
after the Termination Date.
20. Charter Provisions; Directors’ and Officers’ Liability Insurance Policy. The
Company agrees that it has not, as of the date hereof, amended the
indemnification provisions included in its Certificate of Incorporation or
amended or terminated its directors’ and officers’ liability insurance policy.
21. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.
22. Counterparts. This Amendment may be executed in two or more counterparts.
23. Advice to Consult with Attorney. Executive is advised to consult with an
attorney prior to executing this Amendment.
24. Survival. The terms and conditions of this Amendment shall survive the
termination of Executive’s employment.

9



--------------------------------------------------------------------------------



 



[Remainder of page is intentionally blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.
EXECUTIVE

     
 
  /s/ John Simons
 
   
 
  By: John Simons

SWIFT FOODS COMPANY

         
 
  By:   /s/ Danny L. Herron

 
       
 
  Name:
Title:   Danny L. Herron
EVP and CFO

[SIGNATURE PAGE TO THIRD AMENDMENT TO EMPLOYMENT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Employment Agreement

A-1



--------------------------------------------------------------------------------



 



Execution Copy
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
into as of the 20th day of May by and between S&C Holdco, Inc. (to be renamed
Swift & Company), a Delaware corporation (together with its successors and
assigns permitted hereunder, the “Company”), and John Simons (the “Executive”).
     WHEREAS, ConAgra Foods, Inc., a Delaware corporation (“CAGCO”), HMTF
Rawhide, L.P., a Delaware limited partnership (“Acquisition LP”), and the
Company have entered into an agreement of even date herewith (the “Acquisition
Agreement”) pursuant to which the Company has agreed to acquire (the
“Acquisition”) the fresh beef, pork, and lamb businesses owned by CAGCO and
certain related cattle feeding operations (the “Businesses”);
     WHEREAS, the Executive has been employed by CAGCO in connection with the
Businesses;
     WHEREAS, the Company and the Executive desire that the Executive’s
employment in connection with the Businesses continue after the consummation of
the Acquisition; and
     WHEREAS, the parties hereto deem it desirable for the Company to employ the
Executive on the terms and conditions set forth herein.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment Period. Subject to Section 3, the Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, in accordance with the terms and provisions of this Agreement, for the
period commencing as of the date of consummation of the Acquisition and ending
on the fourth anniversary date of the consummation of the Acquisition (the
“Employment Period”); provided, however, that commencing on such anniversary
date of the consummation of the Acquisition, and on each anniversary of such
date occurring thereafter, the Employment Period shall automatically be extended
for one additional year unless at least six months prior to the ensuing
expiration date (but no more than 12 months prior to such expiration date), the
Company or the Executive shall have given written notice that it or he, as
applicable, does not wish to extend this Agreement (a “Non-Renewal Notice”). The
term “Employment Period,” as utilized in this Agreement, shall refer to the
Employment Period as so automatically extended.
     2. Terms of Employment.
          (a) Position and Duties.
               (i) During the term of the Executive’s employment, the Executive
shall serve as the President and Chief Executive Officer of the Company and, in
so doing, shall report to the Board of Directors of the Company (the “Board”).
The Executive shall have supervision and control over, and responsibility for,
such management and operational functions of the Company currently assigned to
such positions, and shall have such other powers and duties (including holding
officer positions with the Company and one or more subsidiaries of the Company)
as may from time to time be prescribed by the Board and agreed to by the
Executive,

 



--------------------------------------------------------------------------------



 



so long as such powers and duties are reasonable and customary for the president
and chief executive officer of an enterprise comparable to the Company.
               (i) During the term of the Executive’s employment, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of his business time to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully, effectively and efficiently such
responsibilities. During the term of Executive’s employment, it shall not be a
violation of this Agreement for the Executive to (1) serve on corporate, civic
or charitable boards or committees, (2) deliver lectures or fulfill speaking
engagements and (3) manage personal investments, so long as such activities do
not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.
          b. Compensation.
               (i) Base Salary. During the term of the Executive’s employment,
the Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid in accordance with the customary payroll practices of the Company,
at least equal to $600,000. Commencing on the first day (the “First Date”) of
the month in the month beginning after the first anniversary date of this
Agreement, and on each subsequent anniversary date of the First Date as long as
the Executive remains an employee of the Company (the First Date and each
subsequent anniversary of the First Date being herein referred to as an
“Adjustment Date”), the Annual Base Salary of the Executive shall be increased
by an amount equal to five percent (5%) of the then current Annual Base Salary
or such greater amount as the Board in its discretion may determine appropriate.
The result of such increase to the then current Annual Base Salary shall
constitute the Executive’s Annual Base Salary commencing on the Adjustment Date
then at hand and continuing until the next Adjustment Date. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. The term Annual Base Salary as utilized in
this Agreement shall refer to Annual Base Salary as so increased.
               (ii) Bonuses. The Executive shall be eligible to receive an
annual performance bonus (a “Bonus”) in accordance with the provisions of
Exhibit A. For each fiscal year of the Company, the Board shall approve a budget
which shall include, among other things, a target for the items set forth on
Exhibit A hereto for that year. A portion of the Executive’s Bonus shall be
based upon the Company’s achievement of such targets in accordance with the
guidelines set forth on Exhibit A hereto. The Bonus shall be payable on the
first day of the first calendar month after the determination of the Company’s
EBITDA (as defined in Exhibit A).
               (iii) Incentive, Savings and Retirement Plans. During the term of
the Executive’s employment, the Executive shall be entitled to participate in
all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executives of the Company (“Investment Plans”).
               (iv) Welfare Benefit Plans. During the term of the Executive’s
employment, the Executive and/or the Executive’s family, as the case may be,
shall be eligible

2



--------------------------------------------------------------------------------



 



for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs (“Welfare Plans”) provided by the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other executives of the Company.
               (v) Perquisites. During the term of the Executive’s employment,
the Executive shall be entitled to receive (in addition to the benefits
described above) such perquisites and fringe benefits appertaining to his
position in accordance with any practice established by the Board. Executive
shall be furnished with all such facilities and services suitable to his
position and adequate for the performance of his duties.
               (vi) Airplane Allowance.
                    (a) For each 12-month period during the term of the
Executive’s employment, the Executive shall be entitled to the personal use of a
Company plane for up to twelve trips in the continental United States. The
Company shall pay all costs and expenses associated with the plane for such
trips.
                    (b) To the extent that the Executive’s actual personal use
of the airplane is properly imputed to the Executive as taxable compensation
under the Internal Revenue Code of 1986, as amended, the Company shall pay to
the Executive an additional bonus equal to the amount of any federal, state and
local taxes payable in respect of such imputed compensation, along with a
gross-up amount such that the net amount to be paid to the Executive after
deduction of any federal, state and local taxes owed in respect of such
additional bonus amount shall be equal to the amount of federal, state and local
taxes owed by the Executive in respect of such imputed compensation (such
additional bonus and gross-up amount the “Tax Reimbursement”). For purposes of
determining the amount of the tax reimbursement and the gross-up payment, the
Executive shall be deemed to pay federal, state and local income taxes at the
highest marginal rates applicable to individual in the calendar year in which
the tax reimbursement and the gross-up payment are to be made and the reduction
in federal income taxes resulting from the payment of additional state and local
income taxes shall be taken into account. The payments provided for in this
Subsection shall be made upon the earlier of (i) a certification to the Company
by a tax advisor to the Executive that the Executive is liable for taxes with
respect to the use of the airplane, or (ii) the assessment upon the Executive of
any taxes with respect to his personal use of the airplane; provided that no
payment under this Subsection shall be required to be paid prior to the 31st day
of March following the calendar year in which the imputed income giving rise to
the payment occurred.
               (vii) Expenses. During the term of the Executive’s employment,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company.
               (viii) Vacation and Holidays. During the term of the Executive’s
employment, the Executive shall be entitled to four weeks of paid vacation time
each year in addition to those days designated as paid holidays in accordance
with the plans, policies,

3



--------------------------------------------------------------------------------



 



programs and practices of the Company for its executive officers. Unused
vacation time shall carry over to the next year. Any unused vacation time shall
be paid in a cash lump sum payment promptly after the Date of Termination,
pursuant to Section 4(a)(i).
               (ix) Stock Options. In addition to any benefits the Executive may
receive pursuant to paragraph 2(b)(iii), as may be determined appropriate by the
Board, the Company may, from time to time, grant Executive stock options (the
“Executive Options”) exercisable for shares of capital stock of the Company and,
subject to the terms of this Agreement, such Executive Options shall have such
terms and provisions as may be determined appropriate by the Board. Upon the
closing of the Acquisition, the Company will grant Executive Options in
accordance with the terms of Exhibit B hereto and under a stock option plan to
be adopted upon such closing.
     3. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 11(b) of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the Executive’s inability to perform his duties and
obligations hereunder for a period of 180 consecutive days due to mental or
physical incapacity as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean (i) commission by the Executive of an act of fraud
upon the Company that has caused demonstrable and serious economic injury to the
Company; (ii) the conviction of the Executive of any felony (or a plea of nolo
contendere thereto) that involves financial misconduct or moral turpitude or has
resulted in any adverse publicity regarding the Executive or the Company or
economic injury to the Company or (iii) a willful and material breach by the
Executive of Section 6 or Section 9 that has caused demonstrable and serious
economic injury to the Company. Notwithstanding the foregoing, no act or
omission shall constitute “Cause” for purposes of this Agreement unless the
Board provides Executive (x) written notice clearly and fully describing the
particular acts or omissions which the Board reasonably believes in good faith
constitutes “Cause;” (y) an opportunity, within 30 days following his receipt of
such notice, to meet in person with the Board to explain or defend the alleged
acts or omissions relied upon by the Board and, to the extent practicable, to
cure such acts or omissions; and (z) a copy of a resolution duly adopted by a
majority of the Board (excluding Executive) at a meeting of the Board called and
held for such purpose finding that in the good faith opinion of the Board,
Executive committed the alleged acts or omissions and that they constitute
grounds for Cause hereunder. Further, no act or omission shall be considered
willful unless committed in bad faith

4



--------------------------------------------------------------------------------



 



and without a reasonable belief that the act or omission was in the best
interests of the Company. The Executive shall have the right to contest a
determination of Cause by the Company by requesting arbitration in accordance
with the terms of Section 11(j) hereof.
For purposes of this Agreement, “without Cause” shall mean a termination by the
Company of the Executive’s employment during the Employment Period for any
reason other than a termination based upon Cause, death or Disability, including
pursuant to a Board Determination (as defined in Section 4(b)).
          (c) Good Reason. The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason or without Good Reason;
provided, however, that the Executive agrees not to terminate his employment for
Good Reason unless (i) the Executive has given the Company at least 30 days’
prior written notice of his intent to terminate his employment for Good Reason,
which notice shall specify the facts and circumstances constituting Good Reason,
and (ii) the Company has not remedied such facts and circumstances constituting
Good Reason within such 30-day period. For purposes of this Agreement, “Good
Reason” shall mean:
               (i) the assignment to the Executive of any duties inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive (without limiting the foregoing, the Company and
the Executive agree that the delegation of the authority, duties or
responsibilities of the Executive to another person or persons, including any
committee, shall be deemed to be an action by the Company which results in a
material diminution in the Executive’s position, authority, duties, or
responsibilities as contemplated by Section 2(a)), provided, however, that Good
Reason may not be asserted by the Executive under this clause (i) of Section
3(c) after a Non-Renewal Notice has been given by either the Company or the
Executive;
               (ii) any termination or material reduction of a material benefit
under any Investment Plan or Welfare Plan in which the Executive participates
unless (1) there is substituted a comparable benefit that is economically
substantially equivalent to the terminated or reduced benefit prior to such
termination or reduction or (2) benefits under such Investment Plan or Welfare
Plan are terminated or reduced with respect to all then existing senior
executives of the Company previously granted benefits thereunder;
               (iii) any failure by the Company to comply with any of the
provisions of Section 2(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
               (iv) any failure by the Company to comply with and satisfy
Section 8(c), provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of
Section 8(c);

5



--------------------------------------------------------------------------------



 



               (v) the relocation or transfer of the Executive’s principal
office to a location more than 20 miles from the Company’s current executive
offices as such are maintained on the date hereof in the city of Greeley,
Colorado; or
               (iv) without limiting the generality of the foregoing, any
material breach by the Company or any of its subsidiaries or other affiliates
(as defined below) of (1) this Agreement or (2) any other agreement between the
Executive and the Company or any such subsidiary or other affiliate, which
material breach is not remedied by the Company promptly after receipt of notice
thereof given by the Executive.
     As used in this Agreement, “affiliate” means, with respect to a person, any
other person controlling, controlled by or under common control with the first
person; the term “control,” and correlative terms, means the power, whether by
contract, equity ownership or otherwise, to direct the policies or management of
a person; and “person” means an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
          (d) Notice of Termination. Any termination by the Company for Cause or
without Cause, or by the Executive for Good Reason or without Good Reason, shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall not be more than 15 days after the giving of such notice). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason or without Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein pursuant to
Section 3(d), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause, the date on which the Company
notifies the Executive of such termination or any later date specified therein
pursuant to Section 3(d), as the case may be, (iii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be, and (iv) if
the Executive’s employment terminates due to the giving of a Non-Renewal Notice,
the last day of the Employment Period.
     4. Obligations of the Company upon Termination.
          (a) Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for

6



--------------------------------------------------------------------------------



 



either Cause or Disability or the Executive shall terminate his employment for
Good Reason, and the termination of the Executive’s employment in any case is
not due to his death or Disability:
               (i) The Company shall pay to the Executive in a lump sum in cash
within ten days after the Date of Termination the aggregate of the following
amounts: (1) the sum of the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay (“Accrued Obligations”); (2) an amount
equal to two times the Executive’s then current Annual Base Salary; (3) an
amount equal to the greater of either fifty percent (50%) of (a) the maximum
annual Bonus (excluding any “Stretch” amounts as described on Exhibit A) that
the Executive could have earned over the remainder of the Employment Period
(assuming that a Non-Renewal Notice would be timely given by the Company prior
to the next ensuing expiration date of the Employment Period) or (b) the highest
Bonus paid hereunder to the Executive prior to the Date of Termination
multiplied by the number of complete, and prorated for any partial, fiscal years
remaining in the Employment Period (assuming that a Non-Renewal Notice would be
timely given by the Company prior to the next ensuing expiration date of the
Employment Period); and (4) any amount arising from Executive’s participation
in, or benefits under, any Investment Plans (“Accrued Investments”), which
amounts shall be payable in accordance with the terms and conditions of such
Investment Plans. Notwithstanding anything to the contrary contained herein, for
purposes of clauses 3(a) and (b) of the preceding sentence, if the Date of
Termination occurs (x) during the first year of the Employment Period, the
Employment Period shall be deemed to end two years from the end of the year in
which the Date of Termination occurs, (y) during the second year of the
Employment Period, the Employment Period shall be deemed to end one year from
the end of the year in which the Date of Termination occurs, and (z) during the
third or any subsequent year, the Employment Period shall be deemed to end at
the end of the year in which the Date of Termination occurs. In addition, the
Company shall pay to the Executive an amount equal to any Tax Reimbursement due
pursuant to Section 2(vi)(b) as provided therein.
               (ii) Except as otherwise provided in Section 4(d), the Executive
(and members of his family) shall be entitled to continue their participation in
the Company’s Welfare Plans for a period of 12 months from the Date of
Termination. This period shall be credited against any period for which the
Executive and/or members of his family are entitled to continuation coverage
under Section 4980B of the Internal Revenue Code of 1986, as amended, and
Sections 601-609 of the Employee Retirement Income Security Act of 1974, as
amended.
               (iii) Notwithstanding the terms or conditions of any Executive
Option, stock appreciation right or similar agreements between the Company and
the Executive, the Executive shall vest, as of the Date of Termination, in all
rights under such agreements (i.e., Executive Options that would otherwise vest
after the Date of Termination) and thereafter shall be permitted to exercise, in
accordance with the terms of the Executive Options, any and all such rights
until the earlier of (w) the date the Option would otherwise expire in
accordance with its terms, (x) if the Date of Termination is prior to a
Qualifying Public Offering (as defined in that certain Stock Option Agreement of
even date herewith between the Company and Executive), the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the

7



--------------------------------------------------------------------------------



 



Company pursuant to which the securities for which this Option is then
exercisable are listed on a national securities exchange or the Nasdaq National
Market System or any successor thereto; provided, however, the provisions of
this clause (iii) of this Section 4(a) shall not apply to a termination of the
Executive’s employment during the Employment Period that is made by the Company
pursuant to a Board Determination.
          (b) Board Determination. If the Executive’s employment is terminated
by the Company pursuant to a Board Determination during the Employment Period,
the Executive shall be entitled to receive the benefits specified in
Sections 4(a)(i) and 4(a)(ii) of this Agreement. Further, notwithstanding the
terms or conditions of any Executive Option, stock appreciation rights or
similar agreement between the Executive and the Company, all unvested Executive
Options and unvested stock appreciation rights or similar agreements shall be
forfeited and the Executive shall not vest, as of the Date of Termination or
otherwise, in any rights under such unvested Executive Options, stock
appreciation rights or similar agreements that are unvested immediately prior to
the Date of Termination and thereafter shall be permitted to exercise, in
accordance with the terms of the Executive Options, only those rights that were
otherwise vested immediately prior to the Date of Termination until the earlier
of (w) the date the Option would otherwise expire in accordance with its terms,
(x) if the Date of Termination is prior to a Qualifying Public Offering, the
270th day after a Qualifying Public Offering, (y) if the Date of Termination is
after a Qualifying Public Offering, the 90th day after the Date of Termination,
or (z) the 90th day after the completion of a merger, combination, share
exchange or similar transaction involving the Company pursuant to which the
securities for which this Option is then exercisable are listed on a national
securities exchange or the Nasdaq National Market System or any successor
thereto. For purposes of this Agreement, a “Board Determination” means a
unanimous determination by the Board (excluding the Executive) (which is
evidenced by one or more written resolutions of the Board to such effect), (i)
to terminate the Executive’s employment during the Employment Period based upon
the Board’s dissatisfaction with the manner in which the Executive has performed
his obligations and duties under Section 2(a) and (ii) that Cause does not exist
as a basis for such termination. Notwithstanding the foregoing, no act or
omission shall constitute or be the basis for a termination based upon a Board
Determination unless the Board provides the Executive (a) written notice of its
intention to terminate Executive’s employment pursuant to a Board Determination,
and (b) an opportunity, within 30 days following the Executive’s receipt of such
notice, to meet in person with the Board to explain or defend his performance to
the Board.
          (c) Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
the Company shall pay to his legal representatives (i) in a lump sum in cash
within ten days after the Date of Termination the aggregate of the following
amounts: (A) an amount equal to the Executive’s then current Annual Base Salary
or Six Hundred Thousand Dollars ($600,000.00), whichever is greater; and (B) the
Accrued Obligations; and (ii) the Accrued Investments which shall be payable in
accordance with the terms and conditions of the Investment Plans. In addition,
the members of the Executive’s family shall be entitled to continue their
participation in the Company’s Welfare Plans for a period of 12 months after the
Date of Termination. Further, notwithstanding the terms or conditions of any
Executive Option, stock appreciation right or similar agreements between the
Company and the Executive, the Executive shall vest, as of the Date of
Termination, in all rights under such agreements (i.e., Executive Options that
would

8



--------------------------------------------------------------------------------



 



otherwise vest after the Date of Termination) and thereafter his legal
representative shall be permitted to exercise, in accordance with the terms of
the Executive Options, any and all such rights until the earlier of (w) the date
the Option would otherwise expire in accordance with its terms, (x) if the Date
of Termination is prior to a Qualifying Public Offering, the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the Company pursuant to which the securities for which
this Option is then exercisable are listed on a national securities exchange or
the Nasdaq National Market System or any successor thereto. In addition, the
Company shall pay to the Executive an amount equal to any Tax Reimbursement due
pursuant to Section 2(vi)(b) as provided therein. The Company shall have no
further payment obligations to the Executive or his legal representatives under
this Agreement.
          (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason during the Employment Period, the Company shall have no further payment
obligations to the Executive other than for payment of Accrued Obligations,
Accrued Investments (which shall be payable in accordance with the terms and
conditions of the Investment Plans), and the continuance of benefits under the
Welfare Plans to the Date of Termination (or later to the extent required by
law). Further, notwithstanding the terms or conditions of any Executive Option,
stock appreciation rights or similar agreement between the Executive and the
Company, all unvested Executive Options and unvested stock appreciation rights
or similar agreements shall be forfeited and the Executive shall not vest, as of
the Date of Termination or otherwise, in any rights under such Executive
Options, stock appreciation rights or similar agreements that are unvested
immediately prior to the Date of Termination and thereafter shall be permitted
to exercise, in accordance with the terms of the Executive Options, only those
rights that were otherwise vested immediately prior to the Date of Termination
until the earlier of (w) the date the Option would otherwise expire in
accordance with its terms, (x) if the Date of Termination is prior to a
Qualifying Public Offering, the 270th day after a Qualifying Public Offering,
(y) if the Date of Termination is after a Qualifying Public Offering, the 90th
day after the Date of Termination, or (z) the 90th day after the completion of a
merger, combination, share exchange or similar transaction involving the Company
pursuant to which the securities for which this Option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto. In addition, the Company shall pay to the Executive an
amount equal to any Tax Reimbursement due pursuant to Section 2(vi)(b) as
provided therein.
          (e) Put Option.
               (i) If, during the Employment Period, the Executive’s employment
is terminated by the Executive or the Company for any reason, including due to
death or Disability, then the Executive shall have the option, in his sole
discretion, to require the Company to purchase all and not less than all shares
of Company common stock (“Common Stock”) that the Executive purchased from the
Company pursuant to any subscription agreement to be entered into between the
Executive and the Company prior to the date of the Acquisition (the
“Subscription Agreement”) (the “Option Shares”), at the Fair Market Value (as
hereinafter defined) of the Option Shares. Notwithstanding anything to the
contrary contained herein, the Company’s obligation to purchase the Option
Shares is subject to the Company having funds

9



--------------------------------------------------------------------------------



 



legally available therefore as well as compliance with any restrictions imposed
by agreements evidencing the Company’s indebtedness. If any restrictions imposed
by agreements evidencing the Company’s indebtedness prevent or restrict the
purchase of the Option Shares, the Company shall use all commercially reasonable
efforts to obtain a wavier of such restrictions.
               (ii) In the event that the Executive elects to require such a
purchase, then (a) the Executive shall give written notice to the Company of
such election (the “Option Notice”) within ten (10) days of the Date of
Termination; (b) such purchase shall be closed on the tenth (10th) business day
following the determination of the Fair Market Value of the Option Shares;
(c) at such closing, the Executive shall deliver to the Company the
certificate(s) representing the Option Shares, accompanied by stock powers duly
executed by the Executive in blank; and (d) the Option Shares shall be delivered
to the Company free and clear of all liens, security interests, claims, rights
of another, and encumbrances of any kind or character (and Executive shall
certify to such effect at such closing).
               (iii) “Fair Market Value” as used herein means the fair market
value as agreed upon by the Company and the Executive. In the event that, within
ten days after the date of the Option Notice, the Company and the Executive
cannot agree upon the fair market value of the Option Shares, then, within five
days after such ten-day period has expired, the parties shall select an
independent appraiser who will determine the fair market value of the Option
Shares as of the Date of Termination. Such independent appraiser will determine
the fair market value of the Option Shares within 30 days following its
appointment and such determination of the fair market value of the Option Shares
will be final and binding. If, within the five days provided for the parties to
select an independent appraiser, the parties are unable to agree upon an
independent appraiser, the Company, on the one hand, and the Executive, on the
other hand, shall, within five days after the first five-day selection period
expires, each select an independent appraiser and such independent appraisers
together will select a third independent appraiser that will determine the fair
market value of the Option Shares, whose determination of the fair market value
of the Option Shares will be final and binding. Such third appraiser shall have
30 days following his or her selection to determine the fair market value of the
Option Shares. All fees and expenses for any appraisers selected hereunder shall
be borne equally (50:50) by the Company and the Executive. Notwithstanding the
foregoing, if on the Date of Termination the Common Stock is then listed or
admitted to trading on a national securities exchange or is traded in the
over-the-counter market as reported by the Nasdaq National Market System or any
successor thereto, the Fair Market Value of each share of the Option Shares
shall be equal to the average of the closing price of the Common Stock for the
20 consecutive trading days immediately preceding the Date of Termination. The
closing price for any day shall be the last reported sale price regular way or,
in case no such reported sale takes place on such day, the average of the
closing bid and asked prices regular way for such day, in each case (x) on the
principal national securities exchange on which the Common Stock is listed or to
which such shares are admitted to trading or (y) if the Common Stock is not
listed or admitted to trading on a national securities exchange, in the
over-the-counter market as reported by the Nasdaq National Market System or any
successor thereto.
          (f) If pursuant to the terms and provisions of the Company’s Welfare
Plans the Executive (or members of his family) are not eligible to participate
in the Company’s Welfare Plans because the Executive is no longer an employee of
the Company, then the Company may fulfill its obligations under
Section 4(a)(ii), Section 4(b) or Section 4(c), as

10



--------------------------------------------------------------------------------



 



applicable, by either providing to the Executive (or his legal representatives),
or reimbursing the Executive (or his legal representatives) for the costs of,
benefits substantially similar to the benefits provided by the Company to its
senior management under its Welfare Plans as such may from time to time exist
after the Date of Termination.
     5. Full Settlement, Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment. Neither the Executive nor the Company shall be liable
to the other party for any damages in addition to the amounts payable under
Section 4 arising out of the termination of the Executive’s employment prior to
the end of the Employment Period; provided, however, that the Company shall be
entitled to seek damages for any breach of Sections 6, 7 or 9 or criminal
misconduct.
     6. Confidential Information.
          (a) The Executive acknowledges that the Company and their affiliates
have trade, business and financial secrets and other confidential and
proprietary information (collectively, the “Confidential Information”). As
defined herein, Confidential Information shall not include information (i) that
becomes generally available to the public other than as a result of a disclosure
by Executive, (ii) that is rightfully available to Executive on a
non-confidential basis from a source other than the Company (provided such
source was not bound by a confidentiality agreement with the Company or
otherwise prohibited from transmitting the information to Executive by a
contractual, legal, or fiduciary obligation), or (iii) that is required to be
disclosed by the Executive pursuant to a subpoena or court order, or pursuant to
a requirement of a governmental agency or law of the United States of America or
a state thereof or any governmental or political subdivision thereof; provided,
however, that the Executive shall take all reasonable steps to prohibit
disclosure pursuant to subsection (iii) above.
          (b) The Executive agrees (i) to hold such Confidential Information in
confidence and (ii) not to release such information to any person (other than
Company employees and other persons to whom the Company has authorized the
Executive to disclose such information and then only to the extent that such
Company employees and other persons authorized by the Company have a need for
such knowledge).
          (c) The Executive further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company.
          (d) As used in this Section 6, “Company” shall include the Company and
any of its direct or indirect subsidiaries or affiliates.
     7. Surrender of Materials Upon Termination. Upon any termination of the
Executive’s employment, the Executive shall immediately return to the Company
all copies, in whatever form, of any and all Confidential Information and other
properties of the Company and their affiliates which are in the Executive’s
possession, custody or control.

11



--------------------------------------------------------------------------------



 



     8. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. The Executive agrees that, on or
after the closing of the Acquisition, the Company may assign this Agreement to
any directly or indirectly owned subsidiary of the Company, in which event
“Company” as used in this Agreement shall thereafter also mean such subsidiary
(except where reference is made to stock options or other benefit plans that are
not maintained by such subsidiary), and in connection with such assignment, such
subsidiary shall expressly assume this Agreement.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     9. Non-Competition.
          (a) The term of Non-Competition (herein so called) shall be for a term
beginning on the date hereof and continuing until the second anniversary of the
Date of Termination.
          (b) During the term of Non-Competition, the Executive will not (other
than for the benefit of the Company pursuant to this Agreement), directly or
indirectly, individually or as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever, engage in any fresh meat or meat processing business (a
“Competing Business”), located in the United States or Australia (the
“Geographic Area”), (ii) hire, attempt to hire, or contact or solicit with
respect to hiring any employee of the Company, or (iii) divert or take away any
customers of the Company in the Geographic Area. Notwithstanding the foregoing,
the Company agrees that after the Date of Termination the Executive may be
employed by, or perform services for, a person (as such term is defined in
Subsection 3(c) above) whose business operations include a Competing Business
provided that revenues from such Competing Business comprise less than fifty
percent (50%) of the total revenues of such person at the time the Executive is
initially employed or begins to perform services for such person, so long as
Executive does not personally render advice to, perform any services for, or
otherwise participate in, such Competing Business operations of such person.
Notwithstanding the foregoing, the Company agrees that the Executive may own
less than five percent of the outstanding voting securities of any publicly
traded company that is a Competing Business so long as the Executive does not
otherwise participate in such competing business in any way prohibited by the
preceding sentence.

12



--------------------------------------------------------------------------------



 



          (c) During the term of Non-Competition, the Executive will not use the
Executive’s access to, knowledge of, or application of Confidential Information
to perform any duty for any Competing Business; it being understood and agreed
to that this Section 9(c) shall be in addition to and not be construed as a
limitation upon the covenants in Section 9(b) hereof.
          (d) The Executive acknowledges that the geographic boundaries, scope
of prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company’s proprietary information, plans
and services and to protect the other legitimate business interests of the
Company.
          (e) As used in this Section 9, “Company” shall include the Company and
any of its direct or indirect subsidiaries or affiliates.
     10. Effect of Agreement on Other Benefits. The existence of this Agreement
shall not prohibit or restrict the Executive’s entitlement to full participation
in the executive compensation, employee benefit and other plans or programs in
which executives of the Company are eligible to participate.
     11. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. Whenever the terms “hereof”, “hereby”,
“herein”, or words of similar import are used in this Agreement they shall be
construed as referring to this Agreement in its entirety rather than to a
particular section or provision, unless the context specifically indicates to
the contrary. Any reference to a particular “Section” or “paragraph” shall be
construed as referring to the indicated section or paragraph of this Agreement
unless the context indicates to the contrary. The use of the term “including”
herein shall be construed as meaning “including without limitation.” This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to the Executive:   John Simons
7931 Eagle Ranch Road
Fort Collins, Colorado 80528
 
       
 
  With a copy to:   Terence P. Boyle, Esq.
Boyle Partnership, P.C.
1775 Sherman Street, Suite 1375
Denver, Colorado 80203

13



--------------------------------------------------------------------------------



 



         
 
  If to the Company:   Swift & Company
c/o HMTF Rawhide, L.P.
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention: Edward Herring
 
       
 
  With a copy to:   Vinson & Elkins L.L.P.
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attention: Michael D. Wortley

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
          (d) The Company shall use all commercially reasonably efforts to
obtain and maintain a director’s and officer’s liability insurance policy during
the term of the Executive’s employment covering the Executive on commercially
reasonable terms, and the amount of coverage shall be reasonable in relation to
the Executive’s position and responsibilities hereunder; provided, however, that
such coverage may be reduced or eliminated to the extent that the Company
reduces or eliminates coverage for its directors and executives generally.
          (e) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
          (f) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement, or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
          (g) The Executive acknowledges that money damages would be both
incalculable and an insufficient remedy for a breach of Section 6 or 9 by the
Executive and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the

14



--------------------------------------------------------------------------------



 



requirement of posting of bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach of
Section 6 or 9 by the Executive.
          (h) The provisions of this Agreement constitute the complete
understanding and agreement between the parties with respect to the subject
matter hereof and the Executive acknowledges that the Company has no obligations
with respect to any retention bonuses, stay bonuses or severance payments that
the Executive may be entitled to as a result of the Acquisition or the
consummation of the transactions contemplated by the Acquisition Agreement.
          (i) This Agreement may be executed in two or more counterparts.
          (j) In the event any dispute or controversy arises under this
Agreement and is not resolved by mutual written agreement between the Executive
and the Company within 30 days after notice of the dispute is first given, then,
upon the written request of the Executive or the Company, such dispute or
controversy shall be submitted to arbitration to be conducted in accordance with
the rules of the American Arbitration Association. Judgment may be entered
thereon and the results of the arbitration will be binding and conclusive on the
parties hereto. Any arbitrator’s award or finding or any judgment or verdict
thereon will be final and unappealable. All parties agree that venue for
arbitration will be in Denver, Colorado, and that any arbitration commenced in
any other venue will be transferred to Denver, Colorado, upon the written
request of any party to this Agreement. All arbitrations will have three
individuals acting as arbitrators: one arbitrator will be selected by the
Executive, one arbitrator will be selected by the Company, and the two
arbitrators so selected will select a third arbitrator. Any arbitrator selected
by a party will not be affiliated, associated or related to the party selecting
that arbitrator in any matter whatsoever. The decision of the majority of the
arbitrators will be binding on all parties. The Company shall be responsible for
paying its own and the Executive’s attorneys fees, costs and other expenses
pertaining to any such arbitration and enforcement regardless of whether an
arbitrator’s award or finding or any judgment or verdict thereon is entered
against the Executive. The Company shall promptly (and in no event after ten
days following its receipt from the Executive of each written request therefor)
reimburse the Executive for his reasonable attorneys fees, costs and other
expenses pertaining to any such arbitration and the enforcement thereof.
          (k) Sections 4, 5, 6, 7, 8, 9 and 11 of this Agreement shall survive
the termination of the Executive’s employment.
          (l) This Agreement shall automatically terminate on the termination of
the Acquisition Agreement prior to the consummation of the Acquisition and may
not be amended prior to the consummation of the Acquisition without the consent
of Acquisition LP, which shall be deemed to be a third party beneficiary of this
Agreement prior to the consummation of the Acquisition. Prior to the
consummation of the Acquisition, Acquisition LP, on behalf of the Company, shall
be entitled to terminate this Agreement without obligation on the part of the
Company in the event of the Executive’s death or if the Executive becomes unable
to perform his duties and obligations hereunder due to physical or mental
incapacity as determined by a physician selected by Acquisition LP, on behalf of
the Company, or by the Company’s insurers

15



--------------------------------------------------------------------------------



 



and such physician reasonably believes such incapacity will continue for a
period of 180 days following the commencement thereof.
          (m) The Executive waives any and all rights to any retention bonus,
stay bonus, or severance payments that he is otherwise legally entitled to
receive from CAGCO or the Company or any of their respective affiliates.
[Remainder of this page intentionally left blank]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
EXECUTIVE

                  /s/ John Simons       John Simons           

S&C HOLDCO, INC. (to be renamed SWIFT &
COMPANY)

                  /s/ Dwight J. Goslee       By: Dwight J. Goslee      Title:  
President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Bonus Terms
     The Bonus that the Executive is eligible to receive each year under
Section 2(b)(ii) of this Agreement shall be comprised 80% of an “EBITDA Target
Bonus” and 20% of an “MBO Bonus.” The total annual bonus potential of Executive
shall be no less than 100% of the Executive’s Annual Base Salary.
     1. EBITDA Target Bonus
     For the first fiscal year of the Company during the Employment Period the
Executive’s EBITDA Target Bonus shall be calculated as follows:

                      EBITDA Target   EBITDA Target EBITDA Target (a) (b)  
Bonus % (b)   Bonus Amount
$275,000,000
    100 %   $ 480,000    
$245,000,000
    90 %   $ 432,000    
$235,000,000
    80 %   $ 384,000    
$220,000,000
    70 %   $ 336,000    
Less than $220 Million
    0       0  

 
     (a) For each fiscal year of the Company after the expiration of the first
fiscal year of the Company during the Employment Period, the Board of Directors
of the Company shall make an annual determination of the Company’s EBITDA
Target. Such determination shall be made in good faith with a reasonable basis
and shall be consistent with the methodology used to establish the EBITDA Target
in the Company’s annual budget. In no event shall the EBITDA Target exceed the
prior year’s EBITDA Target by more than 10%.
     “EBITDA” shall be defined as the Company’s earnings before interest, taxes,
depreciation, and amortization. EBITDA amounts shall be reduced by the
applicable performance bonus amounts payable to the Executive and other members
of the Company’s management team.
     The EBITDA Target shall be subject to proration if the first fiscal year of
the Company is less than 12 months from the commencement of the Employment
Period or for any subsequent partial fiscal years. In addition, the EBITDA
Target shall be appropriately adjusted by the Board of Directors of the Company
to reflect any divestitures of any divisions or material assets during any
fiscal year.

A-1



--------------------------------------------------------------------------------



 



     For each fiscal year (a “Subject Year”) of the Company after the expiration
of the first fiscal year of the Company during the Employment Period, the
percentage of the EBITDA Target Bonus payable to the Executive (“EBITDA Target
Bonus Percentage”) shall be equal to the percentage of the EBIDTA Target
achieved by the Company during such Subject Year; provided, however, that no
EBITDA Target Bonus shall be payable if the actual EBIDTA for such Subject Year
is less than 70% of the EBITDA Target. The determination of whether the Company
achieved the EBITDA Target shall be made in accordance with generally accepted
accounting principles consistently applied by the independent certified public
accountants of the Company, whose determination shall be final and binding.
     (b) The Executive and the Board of Directors of the Company shall negotiate
in good faith appropriate “stretch” Bonus amounts payable upon achievement of
EBITDA amounts in excess of 100% of the EBITDA Target.
     2. MBO Bonus
     The Executive’s maximum MBO Bonus shall be based upon achievement of
objective criteria established in good faith by the Board of Directors.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Options
     Upon the closing of the Acquisition, Executive will be granted options to
purchase Six Million Four Hundred Thousand (6,400,000) shares of common stock of
the Company, pursuant to the Non-Qualified Stock Option Agreement (the “Stock
Option Agreement”) which is attached hereto as portion of Exhibit B to the
Agreement. In addition, Executive will receive one “home-run” option for each
share of common stock of the Company purchased by the Executive pursuant to the
Subscription Agreement upon the Closing of the Acquisition. With the exception
of the exercise price of each “home-run” option, which shall be $2 per share,
the agreement providing for the “home-run” options shall reflect the same terms
and conditions as the Stock Option Agreement.

B-1



--------------------------------------------------------------------------------



 



THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO AN OPTION TO
REPURCHASE AND A RIGHT OF FIRST REFUSAL PROVIDED UNDER THE PROVISIONS OF THE
COMPANY’S 2002 STOCK OPTION PLAN AND THIS AGREEMENT IS ENTERED INTO PURSUANT
THERETO. COPIES OF THE PLAN ARE AVAILABLE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.
SWIFT & COMPANY
2002 STOCK OPTION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
_______________, ____

     
John Simons
   
c/o Swift &Company
   
 
   
 
   
 
   
 
   
 
   
Re: Grant of Stock Option
   
 
   
Dear John:
   

     The Board of Directors of Swift & Company (the “Company”) has adopted the
Company’s 2002 Stock Option Plan (the “Plan”) for certain individuals, directors
and key employees of the Company and its Related Entities. A copy of the Plan is
being furnished to you concurrently with the execution of this Option Agreement
and shall be deemed a part of this Option Agreement as if fully set forth
herein.
     The terms and provisions of that certain employment agreement between you
and the Company, dated as of May ___, 2002 (together with any successor or
replacement agreement, the “Employment Agreement”), that relate to or affect the
Option are incorporated herein by reference. Terms not defined herein that are
defined in the Employment Agreement shall have the respective meanings set forth
in the Employment Agreement. Terms not defined herein that are not defined in
the Employment Agreement shall have the respective meanings set forth in the
Plan. In the event of any conflict or inconsistency between the terms and
conditions of this Option Agreement and the terms and conditions of the
Employment Agreement, the terms and conditions of the Employment Agreement shall
be controlling.

 



--------------------------------------------------------------------------------



 



  1.   The Grant.

      Subject to the conditions set forth below, the Company hereby grants to
you, effective as of                                         ,
                     (“Grant Date”), as a matter of separate inducement and not
in lieu of any salary or other compensation for your services, the right and
option to purchase (the “Option”), in accordance with the terms and conditions
set forth herein and in the Plan, an aggregate of Six Million Four Hundred
Thousand (6,400,000) shares of Common Stock of the Company (the “Option
Shares”), at the Exercise Price (as hereinafter defined). As used herein, the
term “Exercise Price” shall mean a price equal to $1.00 per share, subject to
the adjustments and limitations set forth herein and in the Plan. The Option
granted hereunder is intended to constitute a Non-Qualified Option within the
meaning of the Plan; however, you should consult with your tax advisor
concerning the proper reporting of any federal or state tax liability that may
arise as a result of the grant or exercise of the Option.

  2.   Exercise and Vesting.

            (a) For purposes of this Option Agreement, the Option Shares shall
be deemed “Nonvested Shares” unless and until they have become “Vested Shares.”
Except as otherwise provided in Section 3, the Option Shares shall become
“Vested Shares” with respect to one-third (1/3) of the Option Shares, on the
first anniversary of the Grant Date, and one-third (1/3) of the Option Shares
shall vest on each of the two subsequent anniversaries of the Grant Date
thereafter, so that all of the Option Shares shall be vested three years after
the Grant Date, provided that vesting shall cease upon your ceasing to be an
employee of the Company or a Related Entity as expressly provided in Section 3
hereof.
            (b) Notwithstanding anything to the contrary contained in this
Option Agreement, in the event that a Sale of the Company occurs while you are
an employee of the Company or any Related Entity, then all of the Option Shares
shall vest and become Vested Shares immediately prior to the consummation of a
Sale of the Company.
            (c) Subject to the relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Option Agreement. In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share or for less than 100 shares (unless the number purchased is the
total balance for which the Option is then exercisable).
            (d) The unexercised portion of the Option, if any, will
automatically, and without notice, terminate and become null and void upon the
expiration of 10 years from the Grant Date and, except as expressly provided
herein, no portion of the Option may be exercised after such date.
            (e) Any exercise by you of the Option shall be in writing addressed
to the Secretary of the Company at its principal place of business (a copy of
the form of exercise to be used will be available upon written request to the
Secretary), specifying the Option being exercised and the number of shares of
Common Stock to be purchased, and specifying a business day not more than 10
days from the date such notice is given for the payment of the purchase

2



--------------------------------------------------------------------------------



 



price against delivery of the shares of Common Stock being purchased. Subject to
the terms of the Plan and this Option Agreement, the Company shall cause
certificates for the shares so purchased to be delivered at the principal
business office of the Company, against payment of the full purchase price, on
the date specified in the notice of exercise. The Exercise Price shall be paid
by you in cash by delivery of a certified or bank check payable to the order of
the Company in the full amount of the Exercise Price of the shares so purchased,
or in such other manner as described in the Plan and approved by the Committee.
Notwithstanding the foregoing, if permitted by law, payment may be made by:
(a) cancellation of any indebtedness of the Company to you; (b) to exercise a
portion of an Option by delivering that number of shares of Common Stock already
owned by you having an aggregate Fair Market Value which shall equal the partial
Option exercise price and to deliver the shares thus acquired by you in payment
of shares to be received pursuant to the exercise of additional portions of such
Option, the effect of which shall be that you can in sequence utilize such newly
acquired shares in payment of the exercise price of the entire Option, together
with such cash as shall be paid in respect of fractional shares; (c) by waiver
of compensation due or earned and accrued, including a bonus (provided, however,
that any bonus shall be deemed to be accrued after such bonus becomes due and
payable in accordance with the terms of the Employment Agreement), to you for
services rendered; (d) provided that the Common Stock is “publicly traded” (as
defined below), through a “same day sale” commitment from you and a
broker-dealer that is a member of the NASD (an “NASD Dealer”) whereby you
irrevocably elect to exercise the Option and to sell a portion of the Common
Stock so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such Common Stock to forward the exercise
price directly to the Company; or (e) any combination of the foregoing. For
purposes of this paragraph, the Common Stock shall be deemed to be “publicly
traded” if it is listed or traded on the New York Stock Exchange, American Stock
Exchange or Nasdaq National Market System.
      3. Termination of Employment.
      Upon the termination of your employment with the Company or any Related
Entity, the Option may be exercised in accordance with the following provisions:
            (a) Death or Disability. In the case of termination of your
employment with the Company or any Related Entity due to death or Disability (as
defined in your Employment Agreement), all Option Shares shall vest as of the
Date of Termination (as defined in your Employment Agreement) and immediately
become Vested Shares, and your estate (or any Person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of your
death) or your legal representative may exercise the Option, subject to the
provisions of Section 7, with respect to all or any part of the Vested Shares
until the earlier of (w) the date the Option would otherwise expire in
accordance with its terms, (x) if the Date of Termination is prior to a
Qualifying Public Offering, the 270th day after a Qualifying Public Offering,
(y) if the Date of Termination is after a Qualifying Public Offering, the 90th
day after the Date of Termination, or (z) the 90th day after the completion of a
merger, combination, share exchange or similar transaction involving the Company
pursuant to which the securities for which this Option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto.

3



--------------------------------------------------------------------------------



 



            (b) Good Reason; Other Than for Cause, Death or Disability. In the
case of termination of your employment with the Company or any Related Entity
for Good Reason (as defined in your Employment Agreement) or without Cause (as
defined in your Employment Agreement) and other than due to death or Disability,
all Option Shares shall vest as of the Date of Termination and immediately
become Vested Shares, and you may exercise the Option, subject to the provisions
of Section 7, with respect to all or any part of the Vested Shares until the
earlier of (w) the date the Option would otherwise expire in accordance with its
terms, (x) if the Date of Termination is prior to a Qualifying Public Offering,
the 270th day after a Qualifying Public Offering, (y) if the Date of Termination
is after a Qualifying Public Offering, the 90th day after the Date of
Termination, or (z) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which this Option is then exercisable are listed on a
national securities exchange or the Nasdaq National Market System or any
successor thereto.
            (c) Cause or Without Good Reason. In the case of termination of your
employment with the Company or any Related Entity for Cause or without Good
Reason, then you shall immediately forfeit your rights under the Option as to
Option Shares which are Nonvested Shares immediately prior to the Date of
Termination, however, you may exercise the Option, subject to the provisions of
Section 7, with respect to all or any part of the Vested Shares until the
earlier of (w) the date the Option would otherwise expire in accordance with its
terms, (x) if the Date of Termination is prior to a Qualifying Public Offering,
the 270th day after a Qualifying Public Offering, (y) if the Date of Termination
is after a Qualifying Public Offering, the 90th day after the Date of
Termination, or (z) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which this Option is then exercisable are listed on a
national securities exchange or the Nasdaq National Market System or any
successor thereto.
            (d) Board Determination. In the case of termination of your
employment with the Company or any Related Entity pursuant to a Board
Determination (as defined in your Employment Agreement), then you shall
immediately forfeit your rights under the Option as to Option Shares which are
Nonvested Shares immediately prior to the Date of Termination, however, you may
exercise the Option, subject to the provisions of Section 7, with respect to all
or any part of the Vested Shares until the earlier of (w) the date the Option
would otherwise expire in accordance with its terms, (x) if the Date of
Termination is prior to a Qualifying Public Offering, the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the Company pursuant to which the securities for which
this Option is then exercisable are listed on a national securities exchange or
the Nasdaq National Market System or any successor thereto.
      4. Transferability.
      Except as provided in Section 7 hereof, the Option and any rights or
interests therein will be assignable or transferable by you only as provided in
Section 11 of the Plan (and by the execution and delivery hereof the Committee
shall be deemed to have permitted all such transfers described in Section 11 of
the Plan) and by will or the laws of descent and distribution. Any Option Shares
received upon exercise of this Option are subject to the Company’s Right of

4



--------------------------------------------------------------------------------



 



First Refusal (as defined in the Plan), except that the ninety (90) day period
for providing notice of a proposed transfer pursuant to such Right of First
Refusal shall be thirty (30) days.
      To assure the enforceability of the Company’s rights under this Section 4
in regard to the Right of First Refusal, each certificate or instrument
representing Common Stock held by you shall bear a conspicuous legend in
substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL PROVIDED UNDER THE COMPANY’S 2002 STOCK OPTION PLAN ENTERED INTO
PURSUANT THERETO. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST
TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
      5. Registration.
      The Company shall not in any event be obligated to file any registration
statement under the Securities Act or any applicable state securities laws to
permit exercise of the Option or to issue any Common Stock in violation of the
Securities Act or any applicable state securities laws. You (or in the event of
your death or, in the event a legal representative has been appointed in
connection with your Disability, the Person exercising the Option) shall, as a
condition to your right to exercise the Option, deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary or appropriate to ensure that the
issuance of the Option Shares pursuant to such exercise is not required to be
registered under the Securities Act or any applicable state securities laws.
      Certificates for Option Shares, when issued, shall have substantially the
following legend, or statements of other applicable restrictions, endorsed
thereon, and may not be immediately transferable:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THE SHARES MAY
NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF
UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN
THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION WILL
NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.
      The foregoing legend may not be required for Option Shares issued pursuant
to an effective, registration statement under the Securities Act and in
accordance with applicable state securities laws.
      6. Withholding Taxes.
      By acceptance hereof, you hereby (i) agree to reimburse the Company or any
Related Entity by which you are employed for any federal, state or local taxes
required by any government to be withheld or otherwise deducted by such
corporation in respect of your exercise

5



--------------------------------------------------------------------------------



 



of all or a portion of the Option, (ii) authorize the Company or any Related
Entity by which you are employed to withhold from any cash compensation paid to
you or on your behalf, an amount sufficient to discharge any federal, state and
local taxes imposed on the Company, or the Related Entity by which you are
employed, and which otherwise has not been reimbursed by you, in respect of your
exercise of all or a portion of the Option, and (iii) agree that the Company
may, in its discretion, hold the stock certificate to which you are entitled
upon exercise of the Option as security for the payment of the aforementioned
withholding tax liability, until cash sufficient to pay that liability has been
accumulated, and may, in its discretion, effect such withholding by retaining
shares issuable upon the exercise of the Option having a Fair Market Value on
the date of exercise which is equal to the amount to be withheld.
      7. Purchase Option.
            (a) If (i) your employment with the Company or a Related Entity
terminates for any reason at any time or (ii) a Change of Control occurs, the
Company (and/or its designees) shall have the option (the “Purchase Option”) to
purchase, and you (or your executor or the administrator of your estate or the
Person who acquired the right to exercise the Option by bequest or inheritance,
in the event of your death, or your legal representative in the event of your
incapacity (hereinafter, collectively with you, the “Grantor”)) shall sell to
the Company and/or its assignee(s), all or any portion (at the Company’s option)
of the Option Shares and/or the Option held by the Grantor (such Option Shares
and Option collectively being referred to as the “Purchasable Shares”), subject
to the Company’s compliance with the conditions hereinafter set forth.
            (b) The Company shall give notice in writing to the Grantor of the
exercise of the Purchase Option within six (6) months from the date of the
termination of your employment or engagement or such Change of Control. Such
notice shall state the number of Purchasable Shares to be purchased and the
determination of the Board of Directors of the Fair Market Value per share of
such Purchasable Shares. If no notice is given within the time limit specified
above, the Purchase Option shall terminate.
            (c) The purchase price to be paid for the Purchasable Shares
purchased pursuant to the Purchase Option shall be, in the case of any Option
Shares, an amount equal to the Fair Market Value per share as of the date of the
notice of exercise of the Purchase Option multiplied by the number of shares
being purchased, and in the case of the Option (including Vested and Nonvested
Shares subject to such Option), an amount equal to the Fair Market Value per
share less the applicable per share Exercise Price multiplied by the number of
Vested Shares subject to such Option which are being purchased. Any purchase
price shall be paid in cash. The closing of such purchase shall take place at
the Company’s principal executive offices within ten (10) days after the
purchase price has been determined. At such closing, the Grantor shall deliver
to the purchasers the certificates or instruments evidencing the Purchasable
Shares being purchased, duly endorsed (or accompanied by duly executed stock
powers) and otherwise in good form for delivery, against payment of the purchase
price by check of the purchasers. In the event that, notwithstanding the
foregoing, the Grantor shall have failed to obtain the release of any pledge or
other encumbrance on any Purchasable Shares by the scheduled closing date, at
the option of the purchasers the closing shall nevertheless occur on such
scheduled closing date,

6



--------------------------------------------------------------------------------



 



with the cash purchase price being reduced to the extent of all unpaid
indebtedness for which such Purchasable Shares are then pledged or encumbered.
            (d) To assure the enforceability of the Company’s rights under this
Section 7, each certificate or instrument representing Common Stock held by you
shall bear a conspicuous legend in substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION TO
REPURCHASE PROVIDED UNDER THE PROVISIONS OF THE COMPANY’S 2002 STOCK OPTION
PLAN. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
            (e) The Company’s rights under this Section 7 shall terminate upon
the consummation of a Qualifying Public Offering
      8. Consent to Approved Sale.
      If the Board and the holders of a majority of the Common Stock then
outstanding approve the Sale of the Company to an independent third party (the
“Approved Sale”), you shall consent to and raise no objections against the
Approved Sale, and if the Approved Sale is structured as a sale of capital
stock, you shall agree to sell all of your Option Shares and rights to acquire
Option Shares on the terms and conditions approved by the Board of Directors and
the holders of a majority of the Common Stock then outstanding. You shall take
all necessary and desirable actions in connection with the consummation of the
Approved Sale. For purposes of this Section 8, an “independent third party” is
any person who does not own in excess of 5% of the Common Stock on a
fully-diluted basis, who is not controlling, controlled by or under common
control with any such 5% owner of the Common Stock and who is not the spouse,
ancestor, descendant (by birth or adoption) or descendent of a grandparent of
any such 5% owner of the Common Stock. If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated pursuant to the
Securities Act may be available with respect to such negotiation or transaction
(including a merger, consolidation or other reorganization), you shall, at the
request of the Company, appoint a purchaser representative (as such term is
defined in Rule 501 promulgated pursuant to the Securities Act) reasonably
acceptable to the Company. If you appoint the purchaser representative
designated by the Company, the Company will pay the fees of such purchaser
representative, but if you decline to appoint the purchaser representative
designated by the Company you shall appoint another purchaser representative
(reasonably acceptable to the Company), and you shall be responsible for the
fees of the purchaser representative so appointed.
      9. Adjustments.
      In the event that, by reason of any merger, consolidation, combination,
liquidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares or
other like change in capital structure of the Company (collectively, a
“Reorganization”), the Common Stock is substituted, combined, or changed into
any cash, property, or other securities, or the shares of Common Stock are
changed

7



--------------------------------------------------------------------------------



 



into a greater or lesser number of shares of Common Stock, the number and/or
kind of shares and/or interests subject to an Option and the per share price or
value thereof shall be appropriately adjusted by the Committee to give
appropriate effect to such Reorganization. Any fractional shares or interests
resulting from such adjustment shall be eliminated.
      10. Miscellaneous.
            (a) This Option Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan, provided, however, that the
express terms and provisions of this Option Agreement are intended to modify
certain terms and provisions of the Plan. In the event of any conflict or
inconsistency between the express terms and provisions of this Option Agreement
and the terms of the Plan, the terms of this Option Agreement shall be
controlling.
            (b) This Option Agreement is not a contract of employment and the
terms of your employment shall not be affected by, or construed to be affected
by, this Option Agreement, except to the extent specifically provided herein.
Nothing herein shall impose, or be construed as imposing, any obligation (i) on
the part of the Company or any Related Entity to continue your employment, or
(ii) on your part to remain in the employ of the Company or any Related Entity.
            (c) Unless the managing underwriter otherwise agrees, in connection
with any Qualifying Public Offering or subsequent underwritten public offering
of equity securities of the Company, you agree not to effect any public sale or
private offer or distribution of any shares of Common Stock during the ten
business days prior to the effectiveness under the Securities Act of the
registration statement filed in respect of such offering and during such time
period after the effectiveness under the Securities Act of such registration
statement (not to exceed 180 days) (except if applicable as part of such
offering) as the Company and the managing underwriter may agree.
            (d) You shall not have any of the rights of a stockholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and you receive such shares.
            (e) This Option Agreement may be amended as provided in Section 19
of the Plan.
[Remainder of this page intentionally left blank]

8



--------------------------------------------------------------------------------



 



      Please indicate your acceptance of all the terms and conditions of the
Option and the Plan by signing and returning a copy of this Option Agreement.

                  Very truly yours,
 
                SWIFT & COMPANY
 
           
 
  By:                       Name:
 
                Title:
 
           
 
           
ACCEPTED:
           
 
           
 
John Simons
             
 
           
 
Employee Social Security Number or
           
Taxpayer Identification Number
           
 
           
Date:                                         ,                     
           

 



--------------------------------------------------------------------------------



 



      FIRST AMENDMENT TO SIMONS EXECUTIVE EMPLOYMENT AGREEMENT made and entered
into as of July 12, 2002, by and between Swift Foods Company, formerly known as
S&C Holdco, Inc., a Delaware corporation (“Holdco”) and John Simons (“Simons”).
RECITALS:
      WHEREAS, the parties hereto are parties to the Executive Employment
Agreement dated May 20, 2002 (the “Agreement”);
      WHEREAS, the Agreement was prepared in a manner that anticipated Holdco’s
name to be changed to “Swift & Company”;
      WHEREAS, the parties desire to amend the Agreement to provide and reflect
that Holdco’s name shall be changed to “Swift Foods Company” rather than “Swift
& Company”;
      NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
      Section 1. Corporate Name Change of Holdco in Agreement. The Agreement is
herby amended to reflect that Holdco’s name shall be changed to “Swift Foods
Company” rather than “Swift & Company.”
      Section 2. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the
Agreement.
      Section 3. Amendments. This First Amendment to Simons Executive Employment
Agreement shall not be amended except in a writing signed by the parties hereto.
      Section 4 Counterparts. This First Amendment to Simons Executive
Employment Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which shall be regarded as an
original and all of which shall constitute one and the same instrument.
      Section 5 Applicable Law. This First Amendment to Simons Executive
Employment Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and performed in Delaware.
      Section 6 Consent to Jurisdiction. THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR DELAWARE
STATE COURT SITTING IN WILMINGTON, DELAWARE IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE

 



--------------------------------------------------------------------------------



 



OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     The undersigned parties have executed this First Amendment to Simons
Executive Employment Agreement as of the dated first set forth above.

     
 
  EXECUTIVE
 
   
 
  /s/ John Simons
 
   
 
  John Simons

              SWIFT FOODS COMPANY
 
       
 
  By:   /s/ Dwight J. Goslee, President
 
       
 
      Dwight J. Goslee, President

3



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made and entered into as of November 3, 2004, by and among SFC Inc. (formerly
known as Swift Foods Company), a Delaware corporation (the “Company”), Swift
Foods Company (formerly known as Rawhide Subsidiary 1 Inc.), a Delaware
corporation (“New SFC”), and John Simons (“Simons”).
RECITALS:
     WHEREAS, the parties hereto are parties to the Executive Employment
Agreement, dated May 20, 2002, as amended by that certain First Amendment to
Executive Employment Agreement, dated July 12, 2002, by and between the parties
(as amended, the “Agreement”).
     WHEREAS, in contemplation of certain corporate restructuring changes to and
by the Company and certain of its subsidiaries, the Agreement is to be amended
such that all references contained therein to Holdco or Swift Foods Company
shall refer instead to New SFC and New SFC shall assume all the rights and
obligations of Holdco or Swift Foods Company under the Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
     1. References and Assumption of Agreement. The Agreement is hereby amended
such that all references contained therein to Holdco or Swift Foods Company
shall refer instead to New SFC and New SFC shall assume all the rights and
obligations of Holdco or Swift Foods Company under the Agreement.
     2. Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Agreement.
     3. Amendments. This Amendment not be amended except in a writing signed by
the parties hereto.
     4. Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
regarded as an original and all of which shall constitute one and the same
instrument.
     5. Applicable Law. This Amendment and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and performed in Delaware.
     6. Consent to Jurisdiction. THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR DELAWARE STATE COURT
SITTING IN WILMINGTON, DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW

 



--------------------------------------------------------------------------------



 



OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

 



--------------------------------------------------------------------------------



 



     The undersigned parties have executed this Amendment as of the dated first
set forth above.

                  EXECUTIVE    
 
                /s/ John Simons                   John Simons    
 
                SWIFT FOODS COMPANY         (formerly known as Rawhide
Subsidiary 1 Inc.)    
 
           
 
  By:   /s/ Donald F. Wiseman    
 
                Name: Donald F. Wiseman         Title: Vice President    
 
                SFC INC.         (formerly known as Swift Foods Company)    
 
           
 
  By:   /s/ Donald F. Wiseman    
 
                Name: Donald F. Wiseman         Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT B
Option Agreements

B-1



--------------------------------------------------------------------------------



 



THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO AN OPTION TO
REPURCHASE AND A RIGHT OF FIRST REFUSAL PROVIDED UNDER THE PROVISIONS OF THE
COMPANY’S 2002 STOCK OPTION PLAN AND THIS AGREEMENT IS ENTERED INTO PURSUANT
THERETO. COPIES OF THE PLAN ARE AVAILABLE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.
SWIFT FOODS COMPANY
2002 STOCK OPTION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
September 19, 2002
John Simons
c/o Swift Foods Company
1770 Promontory Circle
Greeley, Colorado 80634
Re: Grant of Stock Option
Dear John:
      The Board of Directors of Swift Foods Company (the “Company”) has adopted
the Company’s 2002 Stock Option Plan (the “Plan”) for certain individuals,
directors and key employees of the Company and its Related Entities. A copy of
the Plan is being furnished to you concurrently with the execution of this
Option Agreement and shall be deemed a part of this Option Agreement as if fully
set forth herein.
      The terms and provisions of that certain employment agreement between you
and the Company, dated as of May 20, 2002 (together with any successor or
replacement agreement, the “Employment Agreement”), that relate to or affect the
Option are incorporated herein by reference. Terms not defined herein that are
defined in the Employment Agreement shall have the respective meanings set forth
in the Employment Agreement. Terms not defined herein that are not defined in
the Employment Agreement shall have the respective meanings set forth in the
Plan. In the event of any conflict or inconsistency between the terms and
conditions of this Option Agreement and the terms and conditions of the
Employment Agreement, the terms and conditions of the Employment Agreement shall
be controlling.

1



--------------------------------------------------------------------------------



 



      1. The Grant.
      Subject to the conditions set forth below, the Company hereby grants to
you, effective as of September 19, 2002 (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth herein and in the Plan, an aggregate of Six
Million Four Hundred Thousand (6,400,000) shares of Common Stock of the Company
(the “Option Shares”), at the Exercise Price (as hereinafter defined). As used
herein, the term “Exercise Price” shall mean a price equal to $1.00 per share,
subject to the adjustments and limitations set forth herein and in the Plan. The
Option granted hereunder is intended to constitute a Non-Qualified Option within
the meaning of the Plan; however, you should consult with your tax advisor
concerning the proper reporting of any federal or state tax liability that may
arise as a result of the grant or exercise of the Option.
      2. Exercise and Vesting.
            (a) For purposes of this Option Agreement, the Option Shares shall
be deemed “Nonvested Shares” unless and until they have become “Vested Shares.”
Except as otherwise provided in Section 3, the Option Shares shall become
“Vested Shares” as follows: (i) one-quarter (1/4) of the Option Shares (i.e.
1,600,000 Option Shares) shall vest immediately on the Grant Date and
(ii) thereafter, beginning on the last day of the month following the month in
which the first annual anniversary of the Grant Date occurs, 133,333 Option
Shares shall vest monthly on the last day of each month, provided that 133,345
Option Shares shall vest on the last day of the 48th month following the Grant
Date, so that all of the Option Shares shall be vested four years after the
Grant Date, provided, however, that vesting shall cease upon your ceasing to be
an employee of the Company or a Related Entity as expressly provided in
Section 3 hereof.
            (b) Notwithstanding anything to the contrary contained in this
Option Agreement, in the event that a Sale of the Company or Change of Control
occurs while you are an employee of the Company or any Related Entity, then all
of the Option Shares shall vest and become Vested Shares immediately prior to
the consummation of a Sale of the Company or Change of Control.
            (c) The Option Shares that are subject to monthly vesting in each of
the second, third and fourth years after the Grant Date shall become exercisable
only on the anniversary of the Grant Date occurring at the end of the twelve
(12) month period during which they have vested; provided that any Vested Shares
shall be exercisable immediately prior to the consummation of a Sale of the
Company or a Change of Control and, subject to the other terms of this Option
Agreement, immediately following a Termination of Employment. Subject to
preceding sentence and the other relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Option Agreement. In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share or for less than 100 shares (unless the number purchased is the
total balance for which the Option is then exercisable).

2



--------------------------------------------------------------------------------



 



            (d) The unexercised portion of the Option, if any, will
automatically, and without notice, terminate and become null and void upon the
expiration of 10 years from the Grant Date and, except as expressly provided
herein, no portion of the Option may be exercised after such date.
            (e) Any exercise by you of the Option shall be in writing addressed
to the Secretary of the Company at its principal place of business (a copy of
the form of exercise to be used will be available upon written request to the
Secretary), specifying the Option being exercised and the number of shares of
Common Stock to be purchased, and specifying a business day not more than 10
days from the date such notice is given for the payment of the purchase price
against delivery of the shares of Common Stock being purchased. Subject to the
terms of the Plan and this Option Agreement, the Company shall cause
certificates for the shares so purchased to be delivered at the principal
business office of the Company, against payment of the full purchase price, on
the date specified in the notice of exercise. The Exercise Price shall be paid
by you in cash by delivery of a certified or bank check payable to the order of
the Company in the full amount of the Exercise Price of the shares so purchased,
or in such other manner as described in the Plan and approved by the Committee.
Notwithstanding the foregoing, if permitted by law, payment may be made by: (a)
cancellation of any indebtedness of the Company owed to you; (b) delivering that
number of shares of Common Stock already owned by you having an aggregate Fair
Market Value which shall equal the exercise price (or any portion thereof) and
to deliver the shares thus acquired by you in payment of shares to be received
pursuant to the exercise of additional portions of such Option, the effect of
which shall be that you can in sequence utilize such newly acquired shares in
payment of the exercise price of the entire Option; (c) by waiver of
compensation owed, including any bonus (provided, however, that any bonus shall
be deemed to be owed after such bonus becomes due and payable in accordance with
the terms of the Employment Agreement), to you from the Company for services
rendered; (d) provided that the Common Stock is “publicly traded” (as defined
below), through a “same day sale” commitment from you and a broker-dealer that
is a member of the National Association of Securities Dealers, Inc. (a “NASD
Dealer”) whereby you irrevocably elect to exercise the Option and to sell a
portion of the Common Stock so purchased to pay for the exercise price and
whereby the NASD Dealer irrevocably commits upon receipt of such Common Stock to
forward the exercise price directly to the Company; or (e) any combination of
the foregoing. For purposes of this paragraph, the Common Stock shall be deemed
to be “publicly traded” if it is listed or traded on the New York Stock
Exchange, American Stock Exchange or Nasdaq National Market System.
      3. Termination of Employment.
      Upon the termination of your employment with the Company or any Related
Entity, the Option may be exercised in accordance with the following provisions:
            (a) Death or Disability. In the case of termination of your
employment with the Company or any Related Entity due to death or Disability (as
defined in your Employment Agreement), all Option Shares shall vest as of the
Date of Termination (as defined in your Employment Agreement) and immediately
become Vested Shares, and your estate (or any Person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of your
death) or your legal representative may exercise the Option, subject to the

3



--------------------------------------------------------------------------------



 



provisions of Section 7, with respect to all or any part of the Vested Shares
until the earlier of (w) the date the Option would otherwise expire in
accordance with its terms, (x) if the Date of Termination is prior to a
Qualifying Public Offering, the 270th day after a Qualifying Public Offering,
(y) if the Date of Termination is after a Qualifying Public Offering, the 90th
day after the Date of Termination, or (z) the 90th day after the completion of a
merger, combination, share exchange or similar transaction involving the Company
pursuant to which the securities for which this Option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto.
            (b) Good Reason; Other Than for Cause, Death or Disability. In the
case of termination of your employment with the Company or any Related Entity
for Good Reason (as defined in your Employment Agreement) or without Cause (as
defined in your Employment Agreement) and other than due to death, Disability or
a Board Determination, all Option Shares shall vest as of the Date of
Termination and immediately become Vested Shares, and you may exercise the
Option, subject to the provisions of Section 7, with respect to all or any part
of the Vested Shares until the earlier of (w) the date the Option would
otherwise expire in accordance with its terms, (x) if the Date of Termination is
prior to a Qualifying Public Offering, the 270th day after a Qualifying Public
Offering, (y) if the Date of Termination is after a Qualifying Public Offering,
the 90th day after the Date of Termination, or (z) the 90th day after the
completion of a merger, combination, share exchange or similar transaction
involving the Company pursuant to which the securities for which this Option is
then exercisable are listed on a national securities exchange or the Nasdaq
National Market System or any successor thereto.
            (c) Cause or Without Good Reason. In the case of termination of your
employment with the Company or any Related Entity for Cause or without Good
Reason, then you shall immediately forfeit your rights under the Option as to
Option Shares which are Nonvested Shares immediately prior to the Date of
Termination, however, you may exercise the Option, subject to the provisions of
Section 7, with respect to all or any part of the Vested Shares until the
earlier of (w) the date the Option would otherwise expire in accordance with its
terms, (x) if the Date of Termination is prior to a Qualifying Public Offering,
the 270th day after a Qualifying Public Offering, (y) if the Date of Termination
is after a Qualifying Public Offering, the 90th day after the Date of
Termination, or (z) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which this Option is then exercisable are listed on a
national securities exchange or the Nasdaq National Market System or any
successor thereto.
            (d) Board Determination. In the case of termination of your
employment with the Company or any Related Entity pursuant to a Board
Determination (as defined in your Employment Agreement), then you shall
immediately forfeit your rights under the Option as to Option Shares which are
Nonvested Shares immediately prior to the Date of Termination, however, you may
exercise the Option, subject to the provisions of Section 7, with respect to all
or any part of the Vested Shares until the earlier of (w) the date the Option
would otherwise expire in accordance with its terms, (x) if the Date of
Termination is prior to a Qualifying Public Offering, the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the

4



--------------------------------------------------------------------------------



 



Company pursuant to which the securities for which this Option is then
exercisable are listed on a national securities exchange or the Nasdaq National
Market System or any successor thereto.
      4. Transferability.
      Except as provided in Section 7 hereof, the Option and any rights or
interests therein will be assignable or transferable by you only as provided in
Section 11 of the Plan (and by the execution and delivery hereof the Committee
shall be deemed to have approved in advance any transfers to Permitted
Transferees described in Section 11(b)(i) of the Plan, provided, however, that
you will still be required to comply with all procedures and restrictions
reasonably required by the Committee to document and effect such transfer) and
by will or the laws of descent and distribution. Any Option Shares received upon
exercise of this Option are subject to the Company’s Right of First Refusal (as
defined in the Plan), except that the ninety (90) day period for providing
notice of a proposed transfer pursuant to such Right of First Refusal shall be
thirty (30) days.
      To assure the enforceability of the Company’s rights under this Section 4
in regard to the Right of First Refusal, each certificate or instrument
representing Common Stock held by you shall bear a conspicuous legend in
substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL PROVIDED UNDER THE COMPANY’S 2002 STOCK OPTION PLAN ENTERED INTO
PURSUANT THERETO. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST
TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
      5. Registration.
      The Company shall not in any event be obligated to file any registration
statement under the Securities Act or any applicable state securities laws to
permit exercise of the Option or to issue any Common Stock in violation of the
Securities Act or any applicable state securities laws. You (or in the event of
your death or, in the event a legal representative has been appointed in
connection with your Disability, the Person exercising the Option) shall, as a
condition to your right to exercise the Option, deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary or appropriate to ensure that the
issuance of the Option Shares pursuant to such exercise is not required to be
registered under the Securities Act or any applicable state securities laws.
      Certificates for Option Shares, when issued, shall have substantially the
following legend, or statements of other applicable restrictions, endorsed
thereon, and may not be immediately transferable:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THE SHARES MAY
NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF
UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN
THE DISCRETION OF THE

5



--------------------------------------------------------------------------------



 



ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER) THAT SUCH
OFFER, SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION WILL NOT VIOLATE APPLICABLE
FEDERAL OR STATE LAWS.
      The foregoing legend may not be required for Option Shares issued pursuant
to an effective, registration statement under the Securities Act and in
accordance with applicable state securities laws.
      6. Withholding Taxes.
      By acceptance hereof, you hereby (i) agree to reimburse the Company or any
Related Entity by which you are employed for any federal, state or local taxes
required by any government to be withheld or otherwise deducted by such
corporation in respect of your exercise of all or a portion of the Option,
(ii) authorize the Company or any Related Entity by which you are employed to
withhold from any cash compensation paid to you or on your behalf, an amount
sufficient to discharge any federal, state and local taxes imposed on the
Company, or the Related Entity by which you are employed, and which otherwise
has not been reimbursed by you, in respect of your exercise of all or a portion
of the Option, and (iii) agree that the Company may, in its discretion, hold the
stock certificate to which you are entitled upon exercise of the Option as
security for the payment of the aforementioned withholding tax liability, until
cash sufficient to pay that liability has been accumulated, and may, in its
discretion, effect such withholding by retaining shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise which
is equal to the amount to be withheld.
      7. Purchase Option.
            (a) If (i) your employment with the Company or a Related Entity
terminates for any reason at any time or (ii) a Sale of the Company or a Change
of Control occurs, the Company (and/or its designees) shall have the option (the
“Purchase Option”) to purchase, and you or your transferees (or your executor or
the administrator of your estate or the Person who acquired the right to
exercise the Option by transfer, bequest or inheritance, in the event of your
death, or your legal representative in the event of your incapacity
(hereinafter, collectively with you, the “Grantor”)) shall sell to the Company
and/or its assignee(s), all or any portion (at the Company’s option) of the
Option Shares and/or the Option held by the Grantor (such Option Shares and
Option collectively being referred to as the “Purchasable Shares”), subject to
the Company’s compliance with the conditions hereinafter set forth.
            (b) The Company shall give notice in writing to the Grantor of the
exercise of the Purchase Option within six (6) months from the date of the
termination of your employment or engagement or such Sale of the Company or
Change of Control. Such notice shall state the number of Purchasable Shares to
be purchased and the determination of the Board of Directors of the Fair Market
Value per share of such Purchasable Shares. If no notice is given within the
time limit specified above, the Purchase Option shall terminate.
            (c) The purchase price to be paid for the Purchasable Shares
purchased pursuant to the Purchase Option shall be, in the case of any Option
Shares, an amount equal to

6



--------------------------------------------------------------------------------



 



the Fair Market Value per share as of the date of the notice of exercise of the
Purchase Option multiplied by the number of shares being purchased, and in the
case of the Option (including Vested and Nonvested Shares subject to such
Option), an amount equal to the Fair Market Value per share less the applicable
per share Exercise Price multiplied by the number of Vested Shares subject to
such Option which are being purchased. Any purchase price shall be paid in cash.
The closing of such purchase shall take place at the Company’s principal
executive offices within ten (10) days after the purchase price has been
determined. At such closing, the Grantor shall deliver to the purchasers the
certificates or instruments evidencing the Purchasable Shares being purchased,
duly endorsed (or accompanied by duly executed stock powers) and otherwise in
good form for delivery, against payment of the purchase price by check of the
purchasers. In the event that, notwithstanding the foregoing, the Grantor shall
have failed to obtain the release of any pledge or other encumbrance on any
Purchasable Shares by the scheduled closing date, at the option of the
purchasers the closing shall nevertheless occur on such scheduled closing date,
with the cash purchase price being reduced to the extent of all unpaid
indebtedness for which such Purchasable Shares are then pledged or encumbered.
            (d) To assure the enforceability of the Company’s rights under this
Section 7, each certificate or instrument representing Common Stock held by you
shall bear a conspicuous legend in substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION TO
REPURCHASE PROVIDED UNDER THE PROVISIONS OF THE COMPANY’S 2002 STOCK OPTION
PLAN. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
            (e) The Company’s rights under this Section 7 shall terminate upon
the consummation of a Qualifying Public Offering
      8. Consent to Approved Sale.
      If the Board and the holders of a majority of the Common Stock then
outstanding approve the Sale of the Company to an independent third party (the
“Approved Sale”), you shall consent to and raise no objections against the
Approved Sale, and if the Approved Sale is structured as a sale of capital
stock, you shall agree to sell all of your Option Shares and rights to acquire
Option Shares on the terms and conditions approved by the Board of Directors and
the holders of a majority of the Common Stock then outstanding. You shall take
all necessary and desirable actions in connection with the consummation of the
Approved Sale. For purposes of this Section 8, an “independent third party” is
any person who does not own in excess of 5% of the Common Stock on a
fully-diluted basis, who is not controlling, controlled by or under common
control with any such 5% owner of the Common Stock and who is not the spouse,
ancestor, descendant (by birth or adoption) or descendent of a grandparent of
any such 5% owner of the Common Stock. If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated pursuant to the
Securities Act may be available with respect to such negotiation or transaction
(including a merger, consolidation or other reorganization), you shall, at the
request of the Company, appoint a purchaser representative (as such term is
defined in Rule 501 promulgated

7



--------------------------------------------------------------------------------



 



pursuant to the Securities Act) reasonably acceptable to the Company. If you
appoint the purchaser representative designated by the Company, the Company will
pay the fees of such purchaser representative, but if you decline to appoint the
purchaser representative designated by the Company you shall appoint another
purchaser representative (reasonably acceptable to the Company), and you shall
be responsible for the fees of the purchaser representative so appointed.
      9. Adjustments.
      In the event that, by reason of any merger, consolidation, combination,
liquidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares or
other like change in capital structure of the Company (collectively, a
“Reorganization”), the Common Stock is substituted, combined, or changed into
any cash, property, or other securities, or the shares of Common Stock are
changed into a greater or lesser number of shares of Common Stock, the number
and/or kind of shares and/or interests subject to an Option and the per share
price or value thereof shall be appropriately adjusted by the Committee to give
appropriate effect to such Reorganization. Any fractional shares or interests
resulting from such adjustment shall be eliminated.
      10. Miscellaneous.
            (a) This Option Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan, provided, however, that the
express terms and provisions of this Option Agreement are intended to modify
certain terms and provisions of the Plan. In the event of any conflict or
inconsistency between the express terms and provisions of this Option Agreement
and the terms of the Plan, the terms of this Option Agreement shall be
controlling.
            (b) This Option Agreement is not a contract of employment and the
terms of your employment shall not be affected by, or construed to be affected
by, this Option Agreement, except to the extent specifically provided herein.
Nothing herein shall impose, or be construed as imposing, any obligation (i) on
the part of the Company or any Related Entity to continue your employment, or
(ii) on your part to remain in the employ of the Company or any Related Entity.
            (c) Unless the managing underwriter otherwise agrees, in connection
with any Qualifying Public Offering or subsequent underwritten public offering
of equity securities of the Company, you agree not to effect any public sale or
private offer or distribution of any shares of Common Stock during the ten
business days prior to the effectiveness under the Securities Act of the
registration statement filed in respect of such offering and during such time
period after the effectiveness under the Securities Act of such registration
statement (not to exceed 180 days) (except if applicable as part of such
offering) as the Company and the managing underwriter may agree.
            (d) You shall not have any of the rights of a stockholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and you receive such shares.
            (e) For purposes of this Option Agreement, the following terms shall
have the respective meanings indicated:

8



--------------------------------------------------------------------------------



 



      (i) “CAGCO Group” shall mean CAGCO and its Subsidiaries.
      (ii) “Change of Control” shall mean the first to occur of the following
events: (i) any sale, lease, exchange, or other transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act, other than one or more members of the HMC Group, (ii) a
majority of the Board of Directors of the Company shall consist of Persons who
are not Continuing Directors; or (iii) the acquisition after the date of
acceptance of this Plan by any Person or Group (other than one or more members
of the HMC Group or the CAGCO Group) of the power, directly or indirectly, to
vote or direct the voting of securities having more than 50% of the ordinary
voting power for the election of directors of the Company.
      (iii) “Designated Date” shall mean the first date on which the Company
shall have consummated a Qualifying Public Offering.
            (f) This Option Agreement may be amended as provided in Section 19
of the Plan.
[Remainder of this page intentionally left blank]

9



--------------------------------------------------------------------------------



 



      Please indicate your acceptance of all the terms and conditions of the
Option and the Plan by signing and returning a copy of this Option Agreement.

              Very truly yours,
 
            SWIFT FOODS COMPANY
 
       
 
  By:   /s/ Danny L. Herron
 
            Name: Danny L. Herron     Title: EVP and CFO
 
       
ACCEPTED:
       
 
       
/s/ John Simons
       
 
John Simons
       
 
       
###-##-####
       
 
Employee Social Security Number or
       
Taxpayer Identification Number
       
 
       
Date: September 18, 2002
       

 



--------------------------------------------------------------------------------



 



THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO AN OPTION TO
REPURCHASE AND A RIGHT OF FIRST REFUSAL PROVIDED UNDER THE PROVISIONS OF THE
COMPANY’S 2002 STOCK OPTION PLAN AND THIS AGREEMENT IS ENTERED INTO PURSUANT
THERETO. COPIES OF THE PLAN ARE AVAILABLE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.
SWIFT FOODS COMPANY
2002 STOCK OPTION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
October 3, 2002
John Simons
c/o Swift Foods Company
1770 Promontory Circle
Greeley, Colorado 80634
Re: Grant of Stock Option
Dear John:
      The Board of Directors of Swift Foods Company (the “Company”) has adopted
the Company’s 2002 Stock Option Plan (the “Plan”) for certain individuals,
directors and key employees of the Company and its Related Entities. A copy of
the Plan is being furnished to you concurrently with the execution of this
Option Agreement and shall be deemed a part of this Option Agreement as if fully
set forth herein.
      The terms and provisions of that certain employment agreement between you
and the Company, dated as of May 20, 2002 (together with any successor or
replacement agreement, the “Employment Agreement”), that relate to or affect the
Option are incorporated herein by reference. Terms not defined herein that are
defined in the Employment Agreement shall have the respective meanings set forth
in the Employment Agreement. Terms not defined herein that are not defined in
the Employment Agreement shall have the respective meanings set forth in the
Plan. In the event of any conflict or inconsistency between the terms and
conditions of this Option Agreement and the terms and conditions of the
Employment Agreement, the terms and conditions of the Employment Agreement shall
be controlling.

 



--------------------------------------------------------------------------------



 



      1. The Grant.
      Subject to the conditions set forth below, the Company hereby grants to
you, effective as of October 3, 2002 (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth herein and in the Plan, an aggregate of One
Million (1,000,000) shares of Common Stock of the Company (the “Option Shares”),
at the Exercise Price (as hereinafter defined). As used herein, the term
“Exercise Price” shall mean a price equal to $2.00 per share, subject to the
adjustments and limitations set forth herein and in the Plan. The Option granted
hereunder is intended to constitute a Non-Qualified Option within the meaning of
the Plan; however, you should consult with your tax advisor concerning the
proper reporting of any federal or state tax liability that may arise as a
result of the grant or exercise of the Option.
      2. Exercise and Vesting.
            (a) For purposes of this Option Agreement, the Option Shares shall
be deemed “Nonvested Shares” unless and until they have become “Vested Shares.”
Except as otherwise provided in Section 3, the Option Shares shall become
“Vested Shares” as follows: (i) one-quarter (1/4) of the Option Shares (i.e.
250,000 Option Shares) shall vest immediately on the Grant Date and
(ii) thereafter, beginning on the last day of the month following the month in
which the first annual anniversary of the Grant Date occurs, 20,833 Option
Shares shall vest monthly on the last day of each month, provided that 20,845
Option Shares shall vest on the last day of the 48th month following the Grant
Date, so that all of the Option Shares shall be vested four years after the
Grant Date, provided, however, that vesting shall cease upon your ceasing to be
an employee of the Company or a Related Entity as expressly provided in
Section 3 hereof.
            (b) Notwithstanding anything to the contrary contained in this
Option Agreement, in the event that a Sale of the Company or Change of Control
occurs while you are an employee of the Company or any Related Entity, then all
of the Option Shares shall vest and become Vested Shares immediately prior to
the consummation of a Sale of the Company or Change of Control.
            (c) The Option Shares that are subject to monthly vesting in each of
the second, third and fourth years after the Grant Date shall become exercisable
only on the anniversary of the Grant Date occurring at the end of the twelve
(12) month period during which they have vested; provided that any Vested Shares
shall be exercisable immediately prior to the consummation of a Sale of the
Company or a Change of Control and, subject to the other terms of this Option
Agreement, immediately following a Termination of Employment. Subject to
preceding sentence and the other relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Option Agreement. In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share or for less than 100 shares (unless the number purchased is the
total balance for which the Option is then exercisable).

2



--------------------------------------------------------------------------------



 



            (d) The unexercised portion of the Option, if any, will
automatically, and without notice, terminate and become null and void upon the
expiration of 10 years from the Grant Date and, except as expressly provided
herein, no portion of the Option may be exercised after such date.
            (e) Any exercise by you of the Option shall be in writing addressed
to the Secretary of the Company at its principal place of business (a copy of
the form of exercise to be used will be available upon written request to the
Secretary), specifying the Option being exercised and the number of shares of
Common Stock to be purchased, and specifying a business day not more than 10
days from the date such notice is given for the payment of the purchase price
against delivery of the shares of Common Stock being purchased. Subject to the
terms of the Plan and this Option Agreement, the Company shall cause
certificates for the shares so purchased to be delivered at the principal
business office of the Company, against payment of the full purchase price, on
the date specified in the notice of exercise. The Exercise Price shall be paid
by you in cash by delivery of a certified or bank check payable to the order of
the Company in the full amount of the Exercise Price of the shares so purchased,
or in such other manner as described in the Plan and approved by the Committee.
Notwithstanding the foregoing, if permitted by law, payment may be made by: (a)
cancellation of any indebtedness of the Company owed to you; (b) delivering that
number of shares of Common Stock already owned by you having an aggregate Fair
Market Value which shall equal the exercise price (or any portion thereof) and
to deliver the shares thus acquired by you in payment of shares to be received
pursuant to the exercise of additional portions of such Option, the effect of
which shall be that you can in sequence utilize such newly acquired shares in
payment of the exercise price of the entire Option; (c) by waiver of
compensation owed, including any bonus (provided, however, that any bonus shall
be deemed to be owed after such bonus becomes due and payable in accordance with
the terms of the Employment Agreement), to you from the Company for services
rendered; (d) provided that the Common Stock is “publicly traded” (as defined
below), through a “same day sale” commitment from you and a broker-dealer that
is a member of the National Association of Securities Dealers, Inc. (a “NASD
Dealer”) whereby you irrevocably elect to exercise the Option and to sell a
portion of the Common Stock so purchased to pay for the exercise price and
whereby the NASD Dealer irrevocably commits upon receipt of such Common Stock to
forward the exercise price directly to the Company; or (e) any combination of
the foregoing. For purposes of this paragraph, the Common Stock shall be deemed
to be “publicly traded” if it is listed or traded on the New York Stock
Exchange, American Stock Exchange or Nasdaq National Market System.
      3. Termination of Employment.
      Upon the termination of your employment with the Company or any Related
Entity, the Option may be exercised in accordance with the following provisions:
            (a) Death or Disability. In the case of termination of your
employment with the Company or any Related Entity due to death or Disability (as
defined in your Employment Agreement), all Option Shares shall vest as of the
Date of Termination (as defined in your Employment Agreement) and immediately
become Vested Shares, and your estate (or any Person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of your
death) or your legal representative may exercise the Option, subject to the

3



--------------------------------------------------------------------------------



 



provisions of Section 7, with respect to all or any part of the Vested Shares
until the earlier of (w) the date the Option would otherwise expire in
accordance with its terms, (x) if the Date of Termination is prior to a
Qualifying Public Offering, the 270th day after a Qualifying Public Offering,
(y) if the Date of Termination is after a Qualifying Public Offering, the 90th
day after the Date of Termination, or (z) the 90th day after the completion of a
merger, combination, share exchange or similar transaction involving the Company
pursuant to which the securities for which this Option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto.
            (b) Good Reason; Other Than for Cause, Death or Disability. In the
case of termination of your employment with the Company or any Related Entity
for Good Reason (as defined in your Employment Agreement) or without Cause (as
defined in your Employment Agreement) and other than due to death, Disability or
a Board Determination, all Option Shares shall vest as of the Date of
Termination and immediately become Vested Shares, and you may exercise the
Option, subject to the provisions of Section 7, with respect to all or any part
of the Vested Shares until the earlier of (w) the date the Option would
otherwise expire in accordance with its terms, (x) if the Date of Termination is
prior to a Qualifying Public Offering, the 270th day after a Qualifying Public
Offering, (y) if the Date of Termination is after a Qualifying Public Offering,
the 90th day after the Date of Termination, or (z) the 90th day after the
completion of a merger, combination, share exchange or similar transaction
involving the Company pursuant to which the securities for which this Option is
then exercisable are listed on a national securities exchange or the Nasdaq
National Market System or any successor thereto.
            (c) Cause or Without Good Reason. In the case of termination of your
employment with the Company or any Related Entity for Cause or without Good
Reason, then you shall immediately forfeit your rights under the Option as to
Option Shares which are Nonvested Shares immediately prior to the Date of
Termination, however, you may exercise the Option, subject to the provisions of
Section 7, with respect to all or any part of the Vested Shares until the
earlier of (w) the date the Option would otherwise expire in accordance with its
terms, (x) if the Date of Termination is prior to a Qualifying Public Offering,
the 270th day after a Qualifying Public Offering, (y) if the Date of Termination
is after a Qualifying Public Offering, the 90th day after the Date of
Termination, or (z) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which this Option is then exercisable are listed on a
national securities exchange or the Nasdaq National Market System or any
successor thereto.
            (d) Board Determination. In the case of termination of your
employment with the Company or any Related Entity pursuant to a Board
Determination (as defined in your Employment Agreement), then you shall
immediately forfeit your rights under the Option as to Option Shares which are
Nonvested Shares immediately prior to the Date of Termination, however, you may
exercise the Option, subject to the provisions of Section 7, with respect to all
or any part of the Vested Shares until the earlier of (w) the date the Option
would otherwise expire in accordance with its terms, (x) if the Date of
Termination is prior to a Qualifying Public Offering, the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the

4



--------------------------------------------------------------------------------



 



Company pursuant to which the securities for which this Option is then
exercisable are listed on a national securities exchange or the Nasdaq National
Market System or any successor thereto.
      4. Transferability.
      Except as provided in Section 7 hereof, the Option and any rights or
interests therein will be assignable or transferable by you only as provided in
Section 11 of the Plan (and by the execution and delivery hereof the Committee
shall be deemed to have approved in advance any transfers to Permitted
Transferees described in Section 11(b)(i) of the Plan, provided, however, that
you will still be required to comply with all procedures and restrictions
reasonably required by the Committee to document and effect such transfer) and
by will or the laws of descent and distribution. Any Option Shares received upon
exercise of this Option are subject to the Company’s Right of First Refusal (as
defined in the Plan), except that the ninety (90) day period for providing
notice of a proposed transfer pursuant to such Right of First Refusal shall be
thirty (30) days.
      To assure the enforceability of the Company’s rights under this Section 4
in regard to the Right of First Refusal, each certificate or instrument
representing Common Stock held by you shall bear a conspicuous legend in
substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL PROVIDED UNDER THE COMPANY’S 2002 STOCK OPTION PLAN ENTERED INTO
PURSUANT THERETO. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST
TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
      5. Registration.
      The Company shall not in any event be obligated to file any registration
statement under the Securities Act or any applicable state securities laws to
permit exercise of the Option or to issue any Common Stock in violation of the
Securities Act or any applicable state securities laws. You (or in the event of
your death or, in the event a legal representative has been appointed in
connection with your Disability, the Person exercising the Option) shall, as a
condition to your right to exercise the Option, deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary or appropriate to ensure that the
issuance of the Option Shares pursuant to such exercise is not required to be
registered under the Securities Act or any applicable state securities laws.
      Certificates for Option Shares, when issued, shall have substantially the
following legend, or statements of other applicable restrictions, endorsed
thereon, and may not be immediately transferable:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THE SHARES MAY
NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF
UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN
THE DISCRETION OF THE

5



--------------------------------------------------------------------------------



 



ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER) THAT SUCH
OFFER, SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION WILL NOT VIOLATE APPLICABLE
FEDERAL OR STATE LAWS.
      The foregoing legend may not be required for Option Shares issued pursuant
to an effective, registration statement under the Securities Act and in
accordance with applicable state securities laws.
      6. Withholding Taxes.
      By acceptance hereof, you hereby (i) agree to reimburse the Company or any
Related Entity by which you are employed for any federal, state or local taxes
required by any government to be withheld or otherwise deducted by such
corporation in respect of your exercise of all or a portion of the Option,
(ii) authorize the Company or any Related Entity by which you are employed to
withhold from any cash compensation paid to you or on your behalf, an amount
sufficient to discharge any federal, state and local taxes imposed on the
Company, or the Related Entity by which you are employed, and which otherwise
has not been reimbursed by you, in respect of your exercise of all or a portion
of the Option, and (iii) agree that the Company may, in its discretion, hold the
stock certificate to which you are entitled upon exercise of the Option as
security for the payment of the aforementioned withholding tax liability, until
cash sufficient to pay that liability has been accumulated, and may, in its
discretion, effect such withholding by retaining shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise which
is equal to the amount to be withheld.
      7. Purchase Option.
            (a) If (i) your employment with the Company or a Related Entity
terminates for any reason at any time or (ii) a Sale of the Company or a Change
of Control occurs, the Company (and/or its designees) shall have the option (the
“Purchase Option”) to purchase, and you or your transferees (or your executor or
the administrator of your estate or the Person who acquired the right to
exercise the Option by transfer, bequest or inheritance, in the event of your
death, or your legal representative in the event of your incapacity
(hereinafter, collectively with you, the “Grantor”)) shall sell to the Company
and/or its assignee(s), all or any portion (at the Company’s option) of the
Option Shares and/or the Option held by the Grantor (such Option Shares and
Option collectively being referred to as the “Purchasable Shares”), subject to
the Company’s compliance with the conditions hereinafter set forth.
            (b) The Company shall give notice in writing to the Grantor of the
exercise of the Purchase Option within six (6) months from the date of the
termination of your employment or engagement or such Sale of the Company or
Change of Control. Such notice shall state the number of Purchasable Shares to
be purchased and the determination of the Board of Directors of the Fair Market
Value per share of such Purchasable Shares. If no notice is given within the
time limit specified above, the Purchase Option shall terminate.
            (c) The purchase price to be paid for the Purchasable Shares
purchased pursuant to the Purchase Option shall be, in the case of any Option
Shares, an amount equal to

6



--------------------------------------------------------------------------------



 



the Fair Market Value per share as of the date of the notice of exercise of the
Purchase Option multiplied by the number of shares being purchased, and in the
case of the Option (including Vested and Nonvested Shares subject to such
Option), an amount equal to the Fair Market Value per share less the applicable
per share Exercise Price multiplied by the number of Vested Shares subject to
such Option which are being purchased. Any purchase price shall be paid in cash.
The closing of such purchase shall take place at the Company’s principal
executive offices within ten (10) days after the purchase price has been
determined. At such closing, the Grantor shall deliver to the purchasers the
certificates or instruments evidencing the Purchasable Shares being purchased,
duly endorsed (or accompanied by duly executed stock powers) and otherwise in
good form for delivery, against payment of the purchase price by check of the
purchasers. In the event that, notwithstanding the foregoing, the Grantor shall
have failed to obtain the release of any pledge or other encumbrance on any
Purchasable Shares by the scheduled closing date, at the option of the
purchasers the closing shall nevertheless occur on such scheduled closing date,
with the cash purchase price being reduced to the extent of all unpaid
indebtedness for which such Purchasable Shares are then pledged or encumbered.
            (d) To assure the enforceability of the Company’s rights under this
Section 7, each certificate or instrument representing Common Stock held by you
shall bear a conspicuous legend in substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION TO
REPURCHASE PROVIDED UNDER THE PROVISIONS OF THE COMPANY’S 2002 STOCK OPTION
PLAN. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
            (e) The Company’s rights under this Section 7 shall terminate upon
the consummation of a Qualifying Public Offering
      8. Consent to Approved Sale.
      If the Board and the holders of a majority of the Common Stock then
outstanding approve the Sale of the Company to an independent third party (the
“Approved Sale”), you shall consent to and raise no objections against the
Approved Sale, and if the Approved Sale is structured as a sale of capital
stock, you shall agree to sell all of your Option Shares and rights to acquire
Option Shares on the terms and conditions approved by the Board of Directors and
the holders of a majority of the Common Stock then outstanding. You shall take
all necessary and desirable actions in connection with the consummation of the
Approved Sale. For purposes of this Section 8, an “independent third party” is
any person who does not own in excess of 5% of the Common Stock on a
fully-diluted basis, who is not controlling, controlled by or under common
control with any such 5% owner of the Common Stock and who is not the spouse,
ancestor, descendant (by birth or adoption) or descendent of a grandparent of
any such 5% owner of the Common Stock. If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated pursuant to the
Securities Act may be available with respect to such negotiation or transaction
(including a merger, consolidation or other reorganization), you shall, at the
request of the Company, appoint a purchaser representative (as such term is
defined in Rule 501 promulgated

7



--------------------------------------------------------------------------------



 



pursuant to the Securities Act) reasonably acceptable to the Company. If you
appoint the purchaser representative designated by the Company, the Company will
pay the fees of such purchaser representative, but if you decline to appoint the
purchaser representative designated by the Company you shall appoint another
purchaser representative (reasonably acceptable to the Company), and you shall
be responsible for the fees of the purchaser representative so appointed.
      9. Adjustments.
      In the event that, by reason of any merger, consolidation, combination,
liquidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares or
other like change in capital structure of the Company (collectively, a
“Reorganization”), the Common Stock is substituted, combined, or changed into
any cash, property, or other securities, or the shares of Common Stock are
changed into a greater or lesser number of shares of Common Stock, the number
and/or kind of shares and/or interests subject to an Option and the per share
price or value thereof shall be appropriately adjusted by the Committee to give
appropriate effect to such Reorganization. Any fractional shares or interests
resulting from such adjustment shall be eliminated.
      10. Miscellaneous.
            (a) This Option Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan, provided, however, that the
express terms and provisions of this Option Agreement are intended to modify
certain terms and provisions of the Plan. In the event of any conflict or
inconsistency between the express terms and provisions of this Option Agreement
and the terms of the Plan, the terms of this Option Agreement shall be
controlling.
            (b) This Option Agreement is not a contract of employment and the
terms of your employment shall not be affected by, or construed to be affected
by, this Option Agreement, except to the extent specifically provided herein.
Nothing herein shall impose, or be construed as imposing, any obligation (i) on
the part of the Company or any Related Entity to continue your employment, or
(ii) on your part to remain in the employ of the Company or any Related Entity.
            (c) Unless the managing underwriter otherwise agrees, in connection
with any Qualifying Public Offering or subsequent underwritten public offering
of equity securities of the Company, you agree not to effect any public sale or
private offer or distribution of any shares of Common Stock during the ten
business days prior to the effectiveness under the Securities Act of the
registration statement filed in respect of such offering and during such time
period after the effectiveness under the Securities Act of such registration
statement (not to exceed 180 days) (except if applicable as part of such
offering) as the Company and the managing underwriter may agree.
            (d) You shall not have any of the rights of a stockholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and you receive such shares.
            (e) For purposes of this Option Agreement, the following terms shall
have the respective meanings indicated:

8



--------------------------------------------------------------------------------



 



      (i) “CAGCO Group” shall mean CAGCO and its Subsidiaries.
      (ii) “Change of Control” shall mean the first to occur of the following
events: (i) any sale, lease, exchange, or other transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act, other than one or more members of the HMC Group, (ii) a
majority of the Board of Directors of the Company shall consist of Persons who
are not Continuing Directors; or (iii) the acquisition after the date of
acceptance of this Plan by any Person or Group (other than one or more members
of the HMC Group or the CAGCO Group) of the power, directly or indirectly, to
vote or direct the voting of securities having more than 50% of the ordinary
voting power for the election of directors of the Company.
      (iii) “Designated Date” shall mean the first date on which the Company
shall have consummated a Qualifying Public Offering.
            (f) This Option Agreement may be amended as provided in Section 19
of the Plan.
[Remainder of this page intentionally left blank]

9



--------------------------------------------------------------------------------



 



      Please indicate your acceptance of all the terms and conditions of the
Option and the Plan by signing and returning a copy of this Option Agreement.

              Very truly yours,
 
            SWIFT FOODS COMPANY
 
       
 
  By:   /s/ Danny L. Herron
 
            Name: Danny L. Herron     Title: EVP and CFO
 
       
ACCEPTED:
       
 
       
/s/ John Simons
       
 
John Simons
       
 
       
###-##-####
       
 
Employee Social Security Number or
       
Taxpayer Identification Number
       
 
       
Date: October 2, 2002
       

 